

116 HR 8294 : National Apprenticeship Act
U.S. House of Representatives
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 8294IN THE SENATE OF THE UNITED STATESNovember 30, 2020Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo amend the National Apprenticeship Act and expand the national apprenticeship system to include apprenticeships, youth apprenticeships, and pre-apprenticeship registered under such Act, to promote the furtherance of labor standards necessary to safeguard the welfare of apprentices, and for other purposes.1.Short titleThis Act may be cited as the National Apprenticeship Act of 2020.2.Effective dateThis Act, and the amendments made by this Act, shall take effect beginning on July 1, 2021.3.AmendmentThe Act of August 16, 1937 (commonly referred to as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), is amended to read as follows:1.Short title; table of contents(a)Short titleThis Act may be cited as the National Apprenticeship Act. (b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents. Sec. 2. Definitions. Sec. 3. Programs under the national apprenticeship system. Sec. 4. Transition provisions. Sec. 5. Disaggregation of data. Sec. 6. Relation to other laws. Title I—Promoting Programs under the National Apprenticeship System Subtitle A—The Office of Apprenticeship, State Registration Agency Approval Process, and Interagency Agreement Sec. 111. The Office of Apprenticeship. Sec. 112. National Advisory Committee on Apprenticeships. Sec. 113. State apprenticeship agencies and State Offices of Apprenticeship. Sec. 114. Interagency agreement with Department of Education. Subtitle B—Process and Standards for the National Apprenticeship System Sec. 121. Apprenticeable occupations standards. Sec. 122. Quality standards of programs under the national apprenticeship system. Sec. 123. Apprenticeship agreements. Sec. 124. Registration of programs under the national apprenticeship system. Subtitle C—Evaluations and Research Sec. 131. Program evaluations. Sec. 132. National apprenticeship system research. Subtitle D—General Provisions Sec. 141. Authorization of appropriations. Title II—Modernizing the National Apprenticeship System for the 21st Century Grants Sec. 201. Grant requirements. Sec. 202. Uses of Funds. Sec. 203. Grant evaluations. Sec. 204. Grant appropriations.2.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Office of Apprenticeship established under section 111(a).(2)Advisory CommitteeThe term Advisory Committee means the National Advisory Committee on Apprenticeships established under section 112. (3)ApprenticeThe term apprentice means a program participant in an apprenticeship program.(4)Apprenticeship agreementThe term apprenticeship agreement means a written agreement under section 123 between—(A)an apprentice, a youth apprentice, or a pre-apprentice; and(B)a sponsor.(5)Apprenticeship hubThe term apprenticeship hub means a regional or sectoral qualified intermediary recognized by a State apprenticeship agency or a State Office of Apprenticeship as organizing and providing activities and services related to the development of programs under the national apprenticeship system. (6)Apprenticeable occupationThe term apprenticeable occupation means an occupation that the Administrator has determined meets the requirements of section 121.(7)Apprenticeship programThe term apprenticeship program means a program that meets the standards described in section 122(b) and is registered under this Act. (8)CompetencyThe term competency means the attainment of knowledge, skills, and abilities in a subject area, as specified by an occupational skill standard and demonstrated by an appropriate written or hands-on proficiency measurement.(9)DepartmentThe term Department means the Department of Labor.(10)Education and training providerThe term education and training provider means—(A)an area career and technical education school;(B)an early college high school;(C)an educational service agency;(D)a high school;(E)a local educational agency or State educational agency;(F)a Tribal educational agency, Tribally controlled college or university, or Tribally controlled postsecondary career and technical institution;(G)a postsecondary educational institution;(H)a minority-serving institution (as described in any of paragraphs (1) through (7) of section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)));(I)a provider of adult education and literacy activities under the Adult Education and Family Literacy Act (29 U.S.C. 3271 et seq.);(J)a local agency administering plans under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C. 732, 741);(K)a related instruction provider, including a qualified intermediary acting as a related instruction provider as approved by a registration agency; or(L)a consortium of entities described in any of subparagraphs (A) through (K).(11)Eligible entity(A)In generalThe term eligible entity means—(i)a program sponsor;(ii)a State workforce development board or State workforce agency, or a local workforce development board or local workforce development agency;(iii)an education and training provider, or a consortium thereof;(iv)if the applicant is in a State with a State apprenticeship agency, such State apprenticeship agency;(v)an Indian Tribe or Tribal organization;(vi)an industry or sector partnership, a group of employers, a trade association, or a professional association that sponsors or participates in a program under the national apprenticeship system;(vii)a Governor of a State;(viii)a labor organization or joint labor-management organization; or(ix)a qualified intermediary.(B)Sponsor requirementNot fewer than one entity under subparagraph (A) shall be the sponsor of a program under the national apprenticeship system.(12)Indian Tribe; Tribal organizationThe terms Indian Tribe and Tribal organization have the meaning given the terms (without regard to capitalization) in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(13)Interim credentialThe term interim credential means a credential issued by a registration agency, upon request of the appropriate sponsor, as certification of competency attainment by a program participant during participation in a program under the national apprenticeship system.(14)JourneyworkerThe term journeyworker means a worker who has attained a level of skill, abilities, and competencies recognized within an industry as having mastered the skills and competencies required for the occupation. (15)National apprenticeship systemThe term national apprenticeship system means the apprenticeship programs, youth apprenticeship programs, and pre-apprenticeship programs that meet the requirements of this Act.(16)Nontraditional apprenticeship populationThe term nontraditional apprenticeship population means a group of individuals (such as a group of individuals from the same gender or race), the members of which comprise fewer than 25 percent of the program participants in an apprenticeable occupation under the national apprenticeship system.(17)Nontraditional apprenticeship industry or occupationThe term nontraditional apprenticeship industry or occupation refers to an industry sector or occupation that represents fewer than 10 percent of apprenticeable occupations or the programs under the national apprenticeship system.(18)Outlying areaThe term outlying area means American Samoa, Guam, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands.(19)Pre-apprenticeThe term pre-apprentice means a program participant in a pre-apprenticeship program.(20)Pre-apprenticeship programThe term pre-apprenticeship program means a training model or program that—(A)prepares individuals for acceptance into an apprenticeship program;(B)meets the standards described in section 122(c); and(C)is registered under this Act.(21)Program participantThe term program participant means an apprentice, a pre-apprentice, or a youth apprentice.(22)Qualified intermediary(A)In generalThe term qualified intermediary means an entity that demonstrates expertise in building, connecting, sustaining, and measuring the performance of partnerships described in subparagraph (B) and serves program participants and employers by—(i)connecting employers to programs under the national apprenticeship system; (ii)assisting in the design and implementation of such programs, including curriculum development and delivery for related instruction;(iii)supporting entities, sponsors, or program administrators in meeting the registration and reporting requirements of this Act;(iv)providing professional development activities such as training to mentors;(v)supporting the recruitment, retention, and completion of potential program participants, including nontraditional apprenticeship populations and individuals with barriers to employment;(vi)developing and providing personalized program participant supports, including by partnering with organizations to provide access to or referrals for supportive services and financial advising;(vii)providing services, resources, and supports for development, delivery, expansion, or improvement of programs under the national apprenticeship system; or(viii)serving as a program sponsor.(B)PartnershipsThe term partnerships described in subparagraph (B) means partnerships among entities involved in programs under the national apprenticeship system, including—(i)industry or sector partnerships; (ii)partnerships among employers, joint labor-management organizations, labor organizations, community-based organizations, industry associations, State or local workforce development boards, education and training providers, social service organizations, economic development organizations, Indian Tribes or Tribal organizations, one-stop operators, one-stop partners, or veterans-service organizations, in the State workforce development system; or(iii)partnerships among one or more of the entities described in clauses (i) and (ii).(23)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), except that such term does not include a certificate of completion of an apprenticeship.(24)Registration agencyThe term registration agency means the State Office of Apprenticeship or State apprenticeship agency in a State that is responsible for—(A)approving or denying applications from sponsors for registration of programs under the national apprenticeship system in the State or area covered by the registration agency; and(B)carrying out the responsibilities of supporting the youth apprenticeship, pre-apprenticeship, or apprenticeship programs registered by the registration agency.(25)Related instructionThe term related instruction means an organized and systematic form of instruction that meets the requirements of section 122(b)(1)(C).(26)Related Federal programsThe term related Federal programs means programs or activities under the following:(A)The Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), including adult education and literacy activities under such Act.(B)The Wagner-Peyser Act (29 U.S.C. 49 et seq.).(C)The Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).(D)The Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).(E)The Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.).(F)Title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et seq.).(G)Title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et seq.).(H)The postsecondary level under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(I)Chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271 et seq.).(J)Chapter 41 of title 38, United States Code.(K)Employment and training activities carried out under the Community Services Block Grant Act (42 U.S.C. 9901 et seq.).(L)State unemployment compensation laws (in accordance with applicable Federal law).(M)Section 231 of the Second Chance Act of 2007 (34 U.S.C. 60541).(N)Part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.).(O)Employment and training activities carried out by the Department of Housing and Urban Development, the Department of Defense, the Department of Commerce, the Department of Energy, the Department of Transportation, and the Small Business Administration.(P)Section 6(d)(4) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(d)(4)).(Q)Educational assistance programs under chapters 30 through 36 of title 38, United States Code.(27)SecretaryThe term Secretary means the Secretary of Labor.(28)SponsorThe term sponsor means an employer, joint labor-management organization, trade association, professional association, labor organization, education and training provider, or qualified intermediary that is applying to administer and operate a program under the national apprenticeship system.(29)StateThe term State— (A)has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102); and(B)includes each of the outlying areas.(30)State apprenticeship agencyThe term State apprenticeship agency means a State agency recognized as a State apprenticeship agency under section 113.(31)State apprenticeship councilThe term State apprenticeship council means an entity established under section 113(b)(3) to assist the State apprenticeship agency.(32)State office of apprenticeshipThe term State office of apprenticeship means the office designated by the Administrator to administer programs under the national apprenticeship system in such State and meets the requirements of section 111(b)(3).(33)State or local workforce development boardsThe terms State workforce development board and local workforce development board have the meanings given the terms State board and local board, respectively, in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (34)State workforce agencyThe term State workforce agency means the State agency with responsibility for workforce investment activities under chapters 2 and 3 of subtitle B of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3121 et seq., 3131 et seq.).(35)CTE termsThe terms area career and technical education school, articulation agreement, credit transfer agreement, postsecondary educational institution, Tribally controlled college or university, Tribally controlled postsecondary career and technical institution, and work-based learning have the meanings given in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(36)ESEA termsThe terms dual or concurrent enrollment program, early college high school, education service agency, high school, local educational agency, paraprofessional, and State educational agency have the meanings given in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(37)Tribal educational agencyThe term Tribal educational agency has the meaning given the term in section 6132 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7452).(38)WIOA termsThe terms career pathway, in-demand industry sector or occupation, individual with a barrier to employment, industry or sector partnership, labor market area, local area, one-stop center, one-stop operator, one-stop partner, supportive services and workforce development system have the meanings given in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(39)Youth apprenticeThe term youth apprentice means a participant in a youth apprenticeship program.(40)Youth apprenticeship programThe term youth apprenticeship program means a model or program that meets the standards described in section 122(d) and is registered under this Act.3.Programs under the national apprenticeship systemAny funds appropriated under this Act shall only be used for, or provided to, programs under the national apprenticeship system, including any funds awarded for the purposes of grants, contracts, or cooperative agreements, or the development, implementation, or administration, of program under the national apprenticeship system.4.Transition provisionsThe Secretary shall take such steps as are necessary to provide for the orderly transition to the authority of this Act (as amended by the National Apprenticeship Act of 2020) from any authority under the Act of August 16, 1937 (commonly referred to as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.), as in effect on the day before the date of enactment of the National Apprenticeship Act of 2020.5.Disaggregation of dataThe disaggregation of data under this Act shall not be required when the number of program participants in a category is insufficient to yield statistically reliable information or when the results would reveal personally identifiable information about a program participant or would reveal such information when combined with other released information.6.Relation to other lawsNothing in this Act shall invalidate or limit the remedies, rights, and procedures under any Federal law or the law of any State or political subdivision of any State or jurisdiction that provides greater or equal protection for individuals based on race, color, religion, national origin, sex, sexual orientation, age, genetic information, or disability than are afforded by this Act. IPromoting Programs under the National Apprenticeship SystemAThe Office of Apprenticeship, State Registration Agency Approval Process, and Interagency Agreement111.The Office of Apprenticeship(a)Establishment of the Office of ApprenticeshipThere is established, in the Employment and Training Administration of the Department of Labor, an Office of Apprenticeship (referred to in this section as the Office), which shall be directed by an Administrator who has demonstrated knowledge of the national apprenticeship system necessary to head the Office.(b)ResponsibilitiesThe Administrator shall be responsible for the administration of this Act, including:(1)Promotion and awareness activitiesThe Administrator shall carry out promotion and awareness activities, including the following:(A)Supporting the development or scaling of apprenticeship models nationally, promoting the effectiveness of youth apprenticeship, pre-apprenticeship, and apprenticeship programs, and providing promotional materials to State apprenticeship agencies, State workforce development systems or local workforce development systems, State educational agencies or local educational agencies, employers, trade associations, professional associations, industry groups, labor organizations, joint labor-management organizations, education and training providers, Federal and State correctional facilities, veterans-service organizations, and prospective apprentices in such programs.(B)Promoting greater diversity in the national apprenticeship system including by—(i)(I)promoting outreach to nontraditional apprenticeship populations;(II)engaging minority-serving institutions and employers from nontraditional apprenticeship industries or occupations; and(III)engaging small, medium-size, women-owned, and minority-owned businesses, and employers in high-skill, high-wage, and in-demand industry sectors and occupations that are nontraditional apprenticeship industries or occupations; and(ii)supporting the participation and retention of apprentices and employers described in clause (i) in the national apprenticeship system.(2)Technical assistance activitiesThe Administrator shall carry out technical assistance activities, including the following:(A)Providing technical assistance to—(i)assist State apprenticeship agencies and sponsors in complying with the requirements of this Act, including developing the state plan in section 113(c), the process and standards described in subtitle B, and the evaluation and research requirements described in subtitle C;(ii)receive and resolve comments or complaints from youth apprentices, pre-apprentices, or apprentices, sponsors, employers, State apprenticeship agencies, State local workforce agencies or local workforce agencies, State educational agencies or local educational agencies, qualified intermediaries, labor organizations, joint labor-management organizations, or other stakeholders;(iii)assist sponsors, employers, qualified intermediaries, and education and training or related instruction providers, or other entities interested in becoming sponsors, or seeking support for developing programs under the national apprenticeship system or effectively carrying out such programs, including providing assistance for remote or virtual learning or training, as necessary;(iv)assist those applying for or carrying out grants under title II; and(v)share, through a national apprenticeship system clearinghouse, high-quality materials for programs under the national apprenticeship system, such as related instruction or training materials, in user-friendly formats and languages that are easily accessible, as determined by the Administrator. (B)Cooperating with the—(i)Secretary of Education in—(I)providing technical assistance for the development and implementation of related instruction under the national apprenticeship system that is aligned with State education systems and education and training providers; and(II)supporting the stackability and portability of academic credit and credentials earned as part of such programs, including through articulation agreements and career pathways; and (ii)State workforce development systems to promote awareness of opportunities under the national apprenticeship system.(3)State offices of apprenticeship(A)Establishment of offices(i)In generalThe Administrator shall establish and operate a State Office of Apprenticeship in a State described in clause (ii) to serve as the registration agency for such State.(ii)Applicable StatesA State described in this clause is a State—(I)in which, as of the day before the date of enactment of the National Apprenticeship Act of 2020, there is no State Office of Apprenticeship; and(II)that has not applied for recognition as a State apprenticeship agency under section 113, or for which such recognition has not provided or has been withdrawn by the Administrator under such section.(B)State plan requirementEach State Office of Apprenticeship shall be administered by a State Director who shall prepare and submit a State plan that meets the requirements of section 113(c).(C)VacanciesSubject to the availability of appropriations, in the case of a State Office of Apprenticeship with a vacant position, the Administrator shall—(i)make information on such vacancy available on a publicly accessible website; and(ii)report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, on the status and length of such vacancy if such vacancy is not filled not later than 90 days after such position has become vacant.(D)Rule of constructionNothing in this paragraph shall be construed to prohibit any State described in subparagraph (A)(ii) from establishing an agency or entity to promote programs under the national apprenticeship system in such State, in coordination with the State Office of Apprenticeship operating in the State, so long as such agency or entity does not act as the registration agency in such State.(4)Quality standards, apprenticeship agreement, and registration reviewIn order for the Secretary, acting through the Administrator, to support the formulation and furtherance of labor standards necessary to safeguard the welfare of program participants, and to extend the application of such standards in apprenticeship agreements, not later than 1 year after the effective date of the National Apprenticeship Act of 2020, and at least every 3 years thereafter, the Administrator shall review, and where appropriate, update the process for meeting the requirements of subtitle B, including applicable regulations and subregulatory guidance to ensure that such process is easily accessible and efficient to bring together employers and labor as sponsors or potential sponsors of programs under the national apprenticeship system.(5)Apprenticeable occupations(A)Existing apprenticeable occupationsThe Administrator shall regularly review and update the requirements for each apprenticeable occupation to ensure that such requirements are in compliance with requirements under this Act.(B)New apprenticeable occupation(i)In generalThe Administrator shall review and make a determination on whether to approve an occupation as an apprenticeable occupation not later than 45 days after receiving an application from a person seeking such approval from the Administrator.(ii)Estimated timelineIf such determination is not made within 45 days, the Administrator shall provide the applicant with a written explanation for the delay and offer an estimated timeline for a determination that does not to exceed 90 days after the date of such written explanation.(C)Industry recognized occupational standards(i)In generalFrom the funds appropriated under section 141(a), the Administrator shall convene, on an ongoing basis and taking into consideration recommendations of the Advisory Committee under section 112(d)(4), the industry sector leaders and experts described in clause (ii) for the purposes of establishing or updating specific frameworks of industry recognized occupational standards for apprenticeable occupations (including potential apprenticeable occupations) that— (I)meet the requirements of this Act; and(II)describe program scope and length, related instruction, on-the-job training, recognized postsecondary credentials, and competencies, and relevant timelines for review of such frameworks. (ii)Industry sector leaders and expertsThe industry sector leaders and experts are employers, industry associations, joint labor-management organizations, labor organizations, education and training providers, credential providers, program participants, national qualified intermediaries, including those supporting increased participation of nontraditional apprenticeship populations and nontraditional apprenticeship industries or occupations, and other stakeholders relevant to the sector or occupation for which the frameworks are being established or updated, as determined by the Administrator.(iii)Priority industry recognized apprenticeable occupationsIn establishing frameworks under clause (i) for the first time after the effective date of the National Apprenticeship Act of 2020, the Administrator shall prioritize the establishment of such standards in high-skill, high-wage, or in-demand industry sectors and occupations.(D)RegulationsNot later than 1 year after the date of the enactment of the National Apprenticeship Act of 2020, the Secretary shall issue regulations that outline a process for proactively establishing and approving standards and requirements for apprenticeable occupations in consultation with the industry sector leaders and experts described in subparagraph (C)(ii). (E)Nontraditional apprenticeship populationsThe Administrator shall regularly evaluate the participation of the nontraditional apprenticeship populations for each of the approved apprenticeable occupations, such as women, minorities, long-term unemployed, individuals with a disability, individuals with substance abuse issues, veterans, military spouses, individuals experiencing homelessness, individuals impacted by the criminal or juvenile justice system, and foster and former foster youth.(6)Program Oversight and EvaluationThe Administrator shall—(A)monitor State apprenticeship agencies, State Offices of Apprenticeship, grantees, and sponsors of programs under the national apprenticeship system to ensure compliance with the requirements of this Act; (B)provide technical assistance to assist such entities with such compliance or program performance; (C)conduct research and evaluation in accordance with subtitle C; and(D)require regular reports on the performance of state agencies, including on efforts state agencies make to increase employer awareness of apprenticeship programs for employers who have not participated.(7)Promoting diversity in the national apprenticeship systemThe Administrator shall promote diversity and ensure equal opportunity to participate in programs for apprentices, youth apprentices, and pre-apprentices, including—(A)taking steps necessary to promote diversity in apprenticeable occupations under the national apprenticeship system, especially in high-skill, high-wage, or in-demand industry sectors and occupations in areas with high percentages of low-income individuals;(B)ensuring programs under the national apprenticeship system—(i)adopt and implement policies to provide for equal opportunity in such programs, as described in section 30.3 of title 29, Code of Federal Regulations (as in effect on January 31, 2020);(ii)do not engage in intimidation or retaliation as prohibited under section 30.17 of title 29, Code of Federal Regulations (as in effect on January 31, 2020); and(iii)are subject, for any violation of clauses (i) or (ii), to enforcement action under this Act; and(C)supporting the recruitment, employment, and retention of nontraditional apprenticeship populations in programs under the national apprenticeship system in high-skill, high-wage, and in-demand industry sectors and occupations, including women, people of color, individuals with disabilities, low-income participants in related Federal programs, individuals impacted by the criminal and juvenile justice system, and individuals with barriers to employment, as applicable.(8)Grant awardsThe Administrator shall award grants under title II.(9)National advisory committeeThe Administrator shall—(A)regularly consult with the National Advisory Committee on Apprenticeships under section 112; and(B)ensure that the required recommendations and other reports of the Advisory Committee are submitted to the Secretary and transmitted to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.(10)CoordinationThe Administrator shall coordinate and align programs under the national apprenticeship system with related Federal programs, to better promote participation in the national apprenticeship program.(c)Information collection and disseminationThe Administrator shall provide for data collection and dissemination of information regarding programs under the national apprenticeship system, including—(1)not later than 1 year after the date of the enactment of the National Apprenticeship Act of 2020, establishing and supporting a single information technology infrastructure to support data collection and reporting from State apprenticeship agencies, State Offices of Apprenticeship, grantees under title II, program sponsors, and program administrators under the national apprenticeship system by providing for a data infrastructure that—(A)is developed and maintained by the Administrator, with input from national data and privacy experts, is informed by best practices on public provision of credential information, and to the extent practicable, aligns with the technology infrastructure for related Federal programs, such as the technology infrastructure used under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.);(B)best meets the needs of the national apprenticeship system stakeholders reporting data to the Administrator or State apprenticeship agencies, including through the provision of technical assistance and financial assistance as necessary to ensure reporting systems are equipped to report into a single information technology infrastructure; and(C)is aligned with data from the performance reviews under section 131(b)(1)(A); (2)providing for data sharing that includes making nonpersonally identifiable apprenticeship data available on a publicly accessible website that is searchable and comparable, through the use of common, linked, open-data description language, such as the credential transparency description language or a substantially similar resource, so that interested parties can become aware of apprenticeship opportunities and of program outcomes that best meets the needs of youth apprentices, pre-apprentices, and apprentices, employers, education and training providers, program sponsors, and relevant stakeholders, including—(A)information on program offerings under the national apprenticeship system based on geographical location and apprenticeable occupation;(B)information on education and training providers providing opportunities under such system, including whether programs under such system offer dual or concurrent enrollment programs, articulation agreements, and recognized postsecondary credentials as part of the program offerings;(C)information about the educational and occupational credentials and related competencies of programs under such system; and(D)information based on the most recent data available to the Office that is consistent with national standards and practices.112.National Advisory Committee on Apprenticeships(a)Establishment(1)In generalThere is established, in the Department of Labor, a National Advisory Committee on Apprenticeships.(2)Composition(A)AppointmentsThe Advisory Committee shall consist of 27 voting members described in subparagraph (B) appointed by the Secretary.(B)List of individualsThe individuals described in this subparagraph are—(i)9 representatives of employers or industry associations who participate in an apprenticeship program (at least 1 of which represents a women, minority, or veteran-owned business), including representatives of employers representing nontraditional apprenticeship industries or occupations, and other high-skill, high-wage, or in-demand industry sectors or occupations, as applicable;(ii)9 representatives of labor organizations or joint labor-management organizations who have responsibility for the administration of an apprenticeship program (including those sponsored by a joint labor-management organization and from nontraditional apprenticeship industries or occupations), at least 1 of which represent employees primarily in the building trades and construction industry;(iii)1 representative of each from—(I)a State apprenticeship agency;(II)a State or local workforce development board with significant expertise in supporting a program under the national apprenticeship system;(III)a community organization with significant expertise supporting such a program;(IV)an area career and technical education school or local educational agency;(V)a State apprenticeship council;(VI)a State or local postsecondary education and training providers that administers, or has not less than 1 articulation agreement with an entity administering, a program under the national apprenticeship system;(VII)a provider of an industry-recognized credential;(VIII)a national qualified intermediary, including a national qualified intermediary that supports increased participation of nontraditional apprenticeship populations and nontraditional apprenticeship industries or occupations; and(IX)a program participant.(C)Ex officio nonvoting membersThe Advisory Committee shall consist of ex officio nonvoting members from each of the following departments, selected by the applicable Secretary— (i)the Department of Labor;(ii)the Department of Commerce;(iii)the Department of Education;(iv)the Department of Energy;(v)the Department of Housing and Urban Development;(vi)the Department of Transportation;(vii)the Department of Veterans Affairs;(viii)the Department of Health and Human Services;(ix)the Department of Justice; (x)the Department of Defense; and(xi)the Federal Communications Commission.(D)RecommendationsThe Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the Majority Leader of the Senate, and the Minority Leader of the Senate may each recommend to the Secretary an individual described in clause (i) or (ii) of subparagraph (B) for appointment under subparagraph (A) who shall be subject to the requirements of paragraph (3).(3)QualificationsAn individual shall be selected under paragraph (1) on the basis of the experience and competence of such individual with respect to programs under the national apprenticeship system.(4)Terms(A)In generalEach voting member of the Advisory Committee shall be appointed for a term of 4 years, except as provided in subparagraphs (B) through (D).(B)Terms of initial appointees(i)In generalThe appointments of the initial members of the Advisory Committee shall be made not later than 90 days after the effective date of the National Apprenticeship Act of 2020.(ii)Staggering of termsAs designated by the Secretary at the time of the appointment, of the members first appointed—(I)half of such members shall serve a 2-year term; and(II)half of such members shall serve a 4-year term.(C)VacanciesAny member appointed to fill a vacancy occurring before the expiration of the term for which the member’s predecessor was appointed shall be appointed only for the remainder of that term. A member may serve after the expiration of that member’s term until a successor has taken office. A vacancy in the Advisory Committee shall be filled in the manner in which the original appointment was made, except that such appointment shall be made not later than 90 days after the date of the vacancy. A member who fulfilled a partial term as the result of a vacancy may, at the end that term, be appointed to a full term.(D)Multiple termsA voting member of the Advisory Committee may serve not more than 2 full terms on the Advisory Committee. (b)ChairpersonThe Advisory Committee members shall designate by vote one of the voting members described in subsection (a)(2)(A) of the Advisory Committee to serve as Chairperson of the Advisory Committee.(c)Meetings(1)In generalThe Advisory Committee shall meet at the call of the Chairperson and hold not fewer than 4 meetings during each calendar year.(2)Open accessAll meetings of the Advisory Committee shall be open to the public. A transcript shall be kept of each meeting and made available for public inspection within 30 days of the meeting.(d)DutiesThe Advisory Committee shall, at a minimum—(1)advise, consult with, and make recommendations to the Administrator on matters relating to the administration of this Act, including recommendations on regulations and policies related to the administration of this Act;(2)annually prepare a set of recommendations for the Administrator, to be shared with the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor and Pensions of the Senate, to improve the registration process under subtitle B to make the process easily accessible and efficient for use by sponsors while maintaining the requirements under subtitle B;(3)make recommendations on expanding participation of nontraditional apprenticeship populations in programs under the national apprenticeship system; (4)review apprenticeable occupations and, based on reviews of labor market trends and changes, make recommendations to the Administrator on whether to—(A)make updates to apprenticeable occupations under section 111(b)(5)(A); or(B)convene sector leaders and experts under section 111(b)(5)(C) for the establishing specific frameworks of industry recognized occupational standards; and(5)make recommendations on the development of demonstrations projects as described in section 132(f).(e)Personnel(1)Compensation of members(A)In generalA member of the Advisory Committee who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Advisory Committee.(B)Officers or employees of the united statesMembers of the Advisory Committee who are officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the Advisory Committee.(2)StaffThe Secretary shall supply the Advisory Committee with an executive Secretary and provide such secretarial, clerical, and other services as the Secretary determines to be necessary to enable the Advisory Committee to carry out the duties described in subsection (d).(3)Data requestsThe Advisory Committee through its Chairperson may request data from the Secretary as determined necessary by the Advisory Committee to carry out its functions as described in this section.(f)Permanent committeeThe Federal Advisory Committee Act (5 U.S.C. App.) (other than section 14 of such Act) shall apply to the Advisory Committee. 113.State apprenticeship agencies and State Offices of Apprenticeship(a)Recognition of State Apprenticeship Agencies(1)In generalThe Administrator shall recognize a State agency as a State apprenticeship agency in accordance with this section and cooperate with such State apprenticeship agency regarding the formulation and promotion of standards of apprenticeship under subtitle B.(2)ApplicationA State desiring to have a State agency recognized as a State apprenticeship agency under this section shall submit an application at such time, in such manner, and containing such information as the Administrator may require, including—(A)the initial State plan described in subsection (c)(2)(A)(i);(B)a description of how the State apprenticeship agency will meet the State plan requirements of subsection (c); and(C)a description of the linkages and coordination of the State’s proposed standards, criteria, and requirements with the State’s economic development strategies and workforce development system and the State’s secondary, postsecondary, and adult education systems.(3)Review and recognition(A)In generalNot later than 90 days after the date on which a State submits an application under paragraph (2), the Secretary shall notify the State regarding whether the agency of the State is recognized as a State apprenticeship agency under this section.(B)Duration of recognition(i)DurationThe recognition of a State apprenticeship agency shall be for a 4-year period beginning on the date the State apprenticeship agency is notified under subparagraph (A).(ii)Notification(I)In generalThe Secretary shall notify a State apprenticeship agency not later than 180 days before the last day of the 4-year period regarding whether the State apprenticeship agency is in compliance with this section.(II)ComplianceIn the case of a State apprenticeship agency that is in compliance with this section, the agency’s recognition under this section shall be renewed for an additional 4-year period and the notification under subclause (I) shall include notification of such renewal.(III)NoncomplianceIn the case of a State apprenticeship agency that is not in compliance with this section, the notification shall—(aa)specify the areas of noncompliance;(bb)require corrective action; and(cc)offer technical assistance.(iii)Renewal after correctionIf the Administrator determines that a State apprenticeship agency has corrected the identified areas of noncompliance under this subparagraph not later than 180 days of notification of noncompliance, the State apprenticeship agency’s recognition under this section shall be renewed for an additional 4-year period.(C)Transition period for State agencies(i)In generalNot later than 1 year after the effective date of the National Apprenticeship Act of 2020, a State agency that, as of the day before the date of enactment of such Act, was recognized by the Secretary for purposes of registering apprenticeship programs in accordance with this Act shall submit an application under paragraph (2).(ii)Transition periodA State agency described in clause (i) shall be recognized as a State apprenticeship agency under this section for a 4-year period beginning on the date on which the Secretary approves the application submitted by the State agency under paragraph (2). (b)Authority of a State Apprenticeship Agency(1)In generalFor the period during which a State apprenticeship agency is recognized under subsection (a) and to maintain such recognition, the State apprenticeship agency shall carry out the requirements of this Act.(2)Program recognitionWith respect to a State with a State apprenticeship agency, the State apprenticeship agency shall have sole authority to recognize and register a pre-apprenticeship, youth apprenticeship, or apprenticeship program in such State, which shall include—(A)determining whether such program is in compliance with the standards for such program under section 122;(B)in the case of such a program that is in compliance with such standards, recognizing the program and providing a certificate of recognition for such program;(C)providing technical assistance to current or potential sponsors; and (D)in the case of such a program that fails to meet the requirements of this Act, providing for the withdrawal of recognition of the program in accordance with section 131(b).(3)State apprenticeship council(A)In generalA State apprenticeship agency shall establish and continue to use a State apprenticeship council, which shall operate in compliance with the requirements of this Act under the direction of the State apprenticeship agency. (B)CompositionA State apprenticeship council may be regulatory or advisory in nature, and shall—(i)be composed of persons familiar with apprenticeable occupations; and(ii)be fairly balanced, with an equal number of—(I)representatives of employer organizations, including from nontraditional apprenticeship industries or occupations; (II)representatives of labor organizations or joint labor-management organizations, including from nontraditional apprenticeship industries or occupations; and(III)public members; and(iii)to the extent practicable, have not less than 1 member who is a member of the State workforce board. (C)Special ruleA State apprenticeship council shall not be eligible for recognition as a State apprenticeship agency.(c)State plan(1)In generalFor a State apprenticeship agency to be eligible to receive allotments under subsection (f) and to be recognized under this section, the State apprenticeship agency shall submit to the Secretary a State plan that meets the requirements of this subsection.(2)Approval of State plan(A)Submission(i)Initial planThe first State plan of a State apprenticeship agency shall be submitted to the Administrator not later than 120 days prior to the commencement of the first full program year of the State apprenticeship agency, which shall include—(I)a description of any State laws, policies, or operational procedures relating to the process of recognizing programs under the national apprenticeship system that is inconsistent with, or imposes requirements in addition to, the requirements of this Act;(II)an assurance that the State will notify the Administrator if there are any changes to the State laws (including regulations), policies, or procedures described in subclause (I) that occur after the date of submission of such plan; and(III)an assurance that the State will make available on a publicly available website a description of any laws (including regulations), policies, and operational procedures relating to the process of recognizing programs under the national apprenticeship system that are inconsistent with, or impose requirements in addition to, the requirements of this Act. (ii)Subsequent plansExcept as provided in clause (i), a State plan shall be submitted to the Administrator not later than 120 days prior to the end of the 4-year period covered by the preceding State plan.(B)ApprovalA State plan shall be subject to the approval of the Administrator and shall be considered to be approved at the end of the 90-day period beginning on the date that the plan is submitted under this paragraph, unless the Administrator, during the 90-day period, provides the State apprenticeship agency, in writing— (i)an explanation for why the State plan is inconsistent with the requirements of this Act; and(ii)an opportunity for an appeal of such determination to an Administrative Law Judge for the Department of Labor not later than 30 days after receipt of the notice of denial from the Administrator.(C)Modifications(i)ModificationsAt the end of the first 2-year period of any 4-year State plan, the State may submit modifications to the State plan to reflect changes in labor market and economic conditions or other factors affecting the implementation of the State plan.(ii)ApprovalA modified State plan submitted for review under clause (i) shall be subject to the approval requirements described in subparagraph (B).(3)Technical assistanceEach State Plan shall describe how the State apprenticeship agency will provide technical assistance for—(A)potential sponsors, employers, labor organizations, joint labor-management organizations, qualified intermediaries, apprentices, education and training providers, credentialing bodies, eligible entities, industry associations, or any potential program participant in the national apprenticeship system in the State for the purposes of recruitment, retention, program development, expansion, or implementation, including supporting remote or virtual learning or training, as necessary;(B)sponsors of programs registered in the State, including sponsors that are not meeting performance goals under subtitle C, for purposes of assisting sponsors in meeting or exceeding such goals; and(C)sponsors of programs registered in that State for purposes of assisting such sponsors in achieving State goals in diversity and equal opportunity in apprenticeships in accordance with paragraph (5).(4)ReciprocityEach State plan shall describe how the State apprenticeship agency, in the case of a program recognized by a registration agency in another State, shall recognize such program in the State of such agency for purposes of this Act by not later than 30 days after receipt of an application for such recognition from a program sponsor, as long as such program meets the wage and hour provisions of the State granting reciprocity.(5)Promoting diversity in the national apprenticeship systemEach State plan shall include a plan for how the State apprenticeship agency will—(A)promote diversity in apprenticeable occupations offered throughout the State, and a description of how such agency will promote the addition of apprenticeable occupations in high-skill, high-wage, or in-demand industry sectors and occupations, and in nontraditional apprenticeship occupations and sectors; and(B)promote diversity and equal opportunity in programs under the national apprenticeship system by uniformly adopting and implementing the requirements of subparagraphs (B) and (C) of section 111(b)(7).(6)Complaints(A)In generalSubject to subparagraph (B), each State plan shall include a description of the system for the State apprenticeship agency to receive and resolve complaints submitted by program participants, the program participant’s authorized representative, sponsors, employers, or nonprofit compliance organizations, such as complaints concerning equal employment opportunity or discrimination, violations of the apprenticeship agreement, or violations of requirements under this Act. (B)Collective bargaining agreementsAny controversy arising under an apprenticeship agreement which is covered by a collective bargaining agreement shall not be subject to the system described in subparagraph (A), except that complaints concerning discrimination or any matters described in subparagraph (5)(B) shall be subject to such system. (7)State apprenticeship hubsEach State plan shall describe how the State will support, in a manner that takes into consideration geographic diversity, the creation and implementation of apprenticeship hubs throughout the State that shall work with industry and sector partnerships to expand programs under the national apprenticeship system, and apprenticeable occupations, in the State.(8)State apprenticeship performance outcomesEach State plan shall—(A)in coordination with the Administrator, establish annual State performance goals for the programs registered by the State apprenticeship agency for the indicators described—(i)in subparagraph (A) of section 131(b)(1); and (ii)in subparagraph (B)(ii) of section 131(b)(1); and(B)describe how the State apprenticeship agency will collect performance data from programs registered by the agency; and(C)annually report on the outcomes of each such program in relation to the State established goals under subparagraph (A).(9)Uses of fundsEach State plan shall include a description of the uses described in subsection (d) of the allotment received by the State apprenticeship agency under subsection (f).(10)Alignment of workforce activitiesEach State plan shall include a summary of State-supported workforce development activities (including education and training) in the State, including—(A)a summary of the apprenticeship programs on the list of eligible providers of training services under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)); (B)the degree to which the programs under the national apprenticeship system in the State are aligned with and address the skill needs of the employers in the State identified by the State workforce development board; and(C)a description of how apprenticeship programs will receive expedited consideration to be included on the list of eligible providers of training services under section 122(d) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152(d)).(11)State strategic visionEach State plan shall include a summary of the State’s strategic vision and set of goals for preparing an educated and skilled workforce and for meeting the skilled workforce needs of employers, including in existing and emerging in-demand industry sectors and occupations as identified by the State, and how the programs registered by the State apprenticeship agency in the State will help to meet such goals.(12)Strategy for any joint planning, alignment, coordination, and leveraging of fundsEach State plan shall provide a description of the State apprenticeship agency’s strategy for joint planning, alignment, coordination, and leveraging of funds—(A)with the State’s workforce development system, to achieve the strategic vision and goals described in paragraph (11), including the core programs defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) and the elements related to system alignment under section 102(b)(2)(B) of such Act (29 U.S.C. 3112(b)(2)(B));(B)for programs under the national apprenticeship system in the State with other Federal education programs, including programs under— (i)the Elementary and Secondary Education Act of 1965;(ii)the Individuals with Disabilities Education Act;(iii)the Carl D. Perkins Career and Technical Education Act of 2006; and(iv)the Higher Education Act of 1965; and(C)to provide information about access to available State assistance or assistance under related Federal programs, including such assistance under— (i)section 6(d) of the Food and Nutrition Act of 2008;(ii)subsection (c)(1) of section 3672 of title 38, United States Code;(iii)section 231 of the Second Chance Act of 2007 (34 U.S.C. 60541); and(iv)the State Temporary Assistance for Needy Families programs under part A of title IV of the Social Security Act.(13)State apprenticeship councilEach State plan shall provide for a description of the composition, roles, and responsibility of the State apprenticeship council, and how the Council will comply with the requirements of subsection (b)(3).(d)State apprenticeship agency fundingA State apprenticeship agency shall use funds received under clauses (i) and (ii) of subsection (f)(1)(A) according to the following requirements: (1)Program administrationThe State apprenticeship agency shall use such funds to support the administration of programs under the national apprenticeship system across the State, including for—(A)staff and resources;(B)oversight and evaluation as required under this Act;(C)technical assistance to program sponsors, program participants, employers, labor organizations, joint labor-management organizations, education and training providers, and qualified intermediaries;(D)pre-apprenticeship, youth, and apprenticeship program recruitment and development, including for—(i)engaging potential providers of such programs such as employers, qualified intermediaries, related instruction providers, and potential program participants;(ii)publicizing apprenticeship opportunities and benefits; and(iii)engaging State workforce and education systems for collaboration and alignment across systems; (E)supporting the enrollment and apprenticeship certification requirements to allow veterans and other individuals eligible for the educational assistance programs under chapters 30 through 36 of title 38, United States Code, and any related educational assistance programs under laws administered by the Secretary of Veterans Affairs, to use such assistance for the apprenticeship program, including the requirement of designating a certifying official; and(F)supporting the retention and completion of program participants in such programs, such as by assisting with the costs—(i)related to enrolling in such programs; or(ii)of assessments related to obtaining a recognized postsecondary credential.(2)Educational alignmentThe State apprenticeship agency shall use not less than 10 percent of such funds to engage with the State education system to provide technical assistance and best practices regarding—(A)alignment of youth apprenticeship programs with the secondary education programs in the State, including support for career exploration, career pathways, education and career planning, and engagement with youth apprenticeship programs for teachers, career guidance and academic counselors, school leaders, administrators, and specialized instructional support personnel and paraprofessionals;(B)alignment of related instruction provided under the national apprenticeship system in the State with academic credit granting postsecondary programs (including developing career pathways, articulation agreements, and prior learning assessments); and(C)the joint planning, alignment, coordination, and leveraging of funds described in subparagraphs (B) and (C) of subsection (c)(12).(3)Workforce alignmentThe State apprenticeship agency shall use not less than 10 percent of such funds to engage with the State workforce development system to provide technical assistance and best practices regarding—(A)alignment with the State’s workforce activities and strategic vision in accordance with paragraphs (10), (11), and subparagraphs (A) and (C) of paragraph (12) of subsection (c);(B)guidance for training staff of the workforce development system, including the vocational rehabilitation agencies, within the State on the value of programs under the national apprenticeship system as a work-based learning option for participants, including participants of programs authorized under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.) such as Job Corps under subtitle C of title I of such Act and YouthBuild under section 171 of such Act;(C)providing a list of programs under the national apprenticeship system that are offered in the State, including in the State’s high-skill, high-wage, or in-demand industry sectors or occupations; (D)alignment of funding received and reporting required under this Act, including relevant placement, retention, and earnings information, with the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), and technical assistance in how individual training accounts under section 134(c)(3) of such Act could be used to pay for the costs of enrolling and participating in programs under the national apprenticeship system; (E)partnerships with State or local workforce development boards, State workforce agencies, and one-stop centers and one-stop operators that assist program participants in accessing supportive services to support—(i)the recruitment, retention, and completion of programs under the national apprenticeship system; (ii)transitions from youth apprenticeships and pre-apprenticeships to apprenticeship programs; and(iii)the placement into employment or further education upon program completion; and(F)expanding the list of eligible providers of training services under section 122(d) of the Workforce Innovation and Opportunity Act to include programs under the national apprenticeship system in the State (29 U.S.C. 3152(d)).(4)Leadership activities(A)In generalA State apprenticeship agency may reserve not more than 15 percent of the funds received under subsection (f) in support of State apprenticeship initiatives described in this paragraph.(B)DiversityNot less than 5 percent of the amount reserved under subparagraph (A) shall be used by the State apprenticeship agency for supporting and expanding diversity in apprenticeable occupations under the national apprenticeship system in the State and program participant populations in the State.(C)Incentives for employersA State apprenticeship agency may use funds reserved under subparagraph (A) to incentivize employers to participate in programs under the national apprenticeship system, such as costs related to program development, staffing for mentors and supervisors, related instruction, or the creation of industry or sector partnerships to support employer participation.(D)State-specific initiativesA State apprenticeship agency may use funds reserved under subparagraph (A) for State-specific initiatives, such as the development or expansion of youth apprenticeship programs or apprenticeship programs in high-skill, high-wage, or in-demand industry sectors and occupations.(5)State match for Federal investment(A)In generalExcept in the case of exceptional circumstances, as determined by the Administrator, in order to receive a full allotment under subsection (f), a State apprenticeship agency shall use matching funds from non-Federal resources to carry out the activities of the agency under this Act in an amount not less than 25 percent of such allotment.(B)Transition periodThe requirement under this paragraph shall take effect with respect to a State apprenticeship agency on the date that is 1 day after the date on which the transition period for such agency under subsection (a)(3)(C)(ii) ends.(e)Derecognition of State Apprenticeship Agencies(1)In generalThe Secretary may withdraw recognition of a State apprenticeship agency before the end of the agency’s 4-year recognition period under subsection (a)(2)(B) if the Secretary determines, after notice and an opportunity for a hearing, that the State apprenticeship agency has failed for one of the reasons described in paragraph (2), and has not been in compliance with the performance improvement plan under paragraph (3) to remedy such failure.(2)Derecognition criteriaThe recognition of a State apprenticeship agency under this section may be withdrawn under paragraph (1) in a case in which the State apprenticeship agency fails to—(A)adopt or properly enforce a State plan;(B)properly carry out its role as the sole registration agency in the State;(C)submit a report under section 131(b)(1)(B) for any program year; (D)meet the State levels of performance as described in subsection (c)(8)(A) or demonstrate improvements in performance for 3 consecutive program years; or(E)otherwise fulfill or operate in compliance with the requirements of this Act. (3)Derecognition process(A)In generalIf a State apprenticeship agency fails for any of the reasons described in paragraph (2), the Secretary shall provide technical assistance to such agency for corrective action to remedy such failure, including assistance in the development of a performance improvement plan.(B)Reduction of fundsExcept in the case of exceptional circumstances as determined by the Administrator, in a case in which such a State apprenticeship agency continues such failure after the provision of the technical assistance under subparagraph (A)—(i)the percentage of the funds to be allotted to the State apprenticeship agency under subsection (f) for each fiscal year following the fiscal year in which such failure has been identified shall be reduced by 5 percentage points; and(ii)the Administrator shall provide notice to the State apprenticeship agency that the agency’s recognition under this section may be withdrawn if the agency fails to remedy the failure.(C)Termination of proceedingsIf the Administrator determines that the State apprenticeship agency’s corrective action under subparagraph (A) has addressed the agency’s failure identified under paragraph (2), the Administrator shall—(i)restore the agency’s full funding allocation under this title for the next full fiscal year; and(ii)notify the State apprenticeship agency that the agency’s recognition will not be withdrawn under this section for the reason for which the agency’s funding under this title was most recently reduced. (D)Opportunity for hearing(i)In generalIn a case in which a State apprenticeship agency fails to remedy a failure identified under paragraph (2), the Administrator shall—(I)notify, in writing, the State apprenticeship agency of the failure of the State apprenticeship agency, including a description of such failure and an explanation that the agency’s recognition under this section may be withdrawn as a result of such failure; and(II)offer the State apprenticeship agency an opportunity to request a hearing not later than 30 days after the date of such notice.(ii)Referral to Office of Administrative law judgesIn a case in which the State apprenticeship agency requests a hearing under clause (i)(II), the Administrator shall refer the matter to the Office of Administrative Law Judges for a recommended decision by the Administrative Review Board for final agency action.(4)Requirements regarding withdrawal of recognition(A)Office of Apprenticeship(i)Prior to orderPrior to the withdrawal of the recognition of a State apprenticeship agency under this section, the Administrator shall—(I)provide to the State apprenticeship agency an order withdrawing recognition of such agency under this section; and(II)establish a State Office of Apprenticeship; and(ii)After orderNot later than 30 days after the date of such order, provide notification of the withdrawal to the sponsors of the programs under the national apprenticeship system in such State that were registered with the State apprenticeship agency to enable each such sponsor to be registered with the Administrator (acting through the State Office of Apprenticeship established under clause (i)(II)).(B)State Apprenticeship Agency requirementsA State agency whose recognition as a State apprenticeship agency under this section has been withdrawn under paragraph (3) shall—(i)provide to the Administrator program standards, apprenticeship agreements, completion records, cancellation and suspension records, performance metrics, and any other documents relating to the State’s programs under the national apprenticeship system in the State;(ii)cooperate fully during the transition period beginning on the date of the order withdrawing such recognition and ending on the date on which the Administrator establishes a State Office of Apprenticeship in the State; and (iii)return any unused funds received under this Act.(5)Reinstatement of recognitionA State apprenticeship agency that has had its recognition withdrawn under this section may have such recognition reinstated upon presentation of adequate evidence that the State apprenticeship agency has—(A)submitted an application under subsection (a)(2); and(B)demonstrated the ability to operate in compliance with the requirements of this Act.(f)Reservation and State allotments(1)State allotments(A)In generalOf the amount appropriated under subsection (g) for a fiscal year—(i)33 1/3 percent shall be equally distributed among each State Office of Apprenticeship, outlying area, and eligible State; and(ii)66 2/3 percent shall be allotted to eligible States on the basis described in subparagraph (B). (B)Formula(i)In generalOf the amount available under subparagraph (A)(ii)—(I)25 percent shall be allotted on the basis of the relative share of program participants in each eligible State, as determined on the basis of the most recent satisfactory data available from the Administrator, compared to the total number of program participants in all eligible States, as determined on such basis;(II)25 percent shall be allotted on the basis of the relative share of program participants who have completed a program under the national apprenticeship system in each eligible State during the most recent 5-year period, as determined on the basis of the most recent satisfactory data available from the Administrator, compared to the total 5-year average of program participants who have completed a program in all eligible States, as determined on such basis; and(III)50 percent shall be allotted on the basis described in clause (ii).(ii)Allotments based on BLS and ACS dataOf the amount available under clause (i)(III)—(I)331/3 percent shall be allotted on the basis of the relative share of individuals in the civilian labor force in each eligible State, compared to the total number of individuals in the civilian labor force in all eligible States; (II)331/3 percent shall be allotted on the basis of the relative share of individuals living below the poverty line in each eligible State, compared to the total number of individuals living below the poverty line in all eligible States; and (III)331/3 percent shall be allotted on the basis of the relative number of unemployed individuals in each eligible State, compared to the total number of unemployed individuals in all eligible States.(2)DefinitionsIn this subsection—(A)Eligible StateThe term eligible State means a State (as defined in section 2) that has a State apprenticeship agency.(B)Poverty lineThe term poverty line has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (C)Unemployed individualThe term unemployed individual has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—(1)$75,000,000 for fiscal year 2021;(2)$85,000,000 for fiscal year 2022;(3)$95,000,000 for fiscal year 2023;(4)$105,000,000 for fiscal year 2024; and(5)$115,000,000 for fiscal year 2025.114.Interagency agreement with Department of Education(a)In generalNot later than 1 year after the effective date of the National Apprenticeship Act of 2020, in order to cooperate with the Secretary of Education and promote awareness and adoption of apprenticeship programs, the Secretary (acting through the Administrator) shall—(1)enter into an interagency agreement with the Secretary of Education to promote and support integration and alignment of programs under the national apprenticeship system with secondary, postsecondary, and adult education, through the activities described in this section; and(2)submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of Senate, such agreement and any modifications to such agreement.(b)Alignment for youth apprenticeshipsIn order to promote alignment between youth apprenticeship programs and high school graduation requirements, the interagency agreement under subsection (a) shall describe how the Secretaries will work to provide—(1)information and resources to—(A)parents and students to promote a better understanding of programs under the national apprenticeship system and their value in secondary and postsecondary education and career pathways by not later than middle school, and that are in user-friendly formats and languages that are easily accessible, as determined by the Secretaries; and(B)school leaders (working with academic counselors, teachers, and faculty) about the value of such programs and information on how to effectively align youth apprenticeship programs with secondary and career and technical education programs; and(2)technical assistance on how to—(A)align related instruction and apprenticeable occupation skills and competencies to high school graduation requirements;(B)offer related instruction through dual and concurrent enrollment programs and other accelerated learning programs, as described in section 4104(b)(3)(A)(i)(IV) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7114(b)(3)(A)(i)(IV));(C)facilitate transitions for youth apprentices who have completed their youth apprenticeships into further education, including an associate, baccalaureate, or advanced degree, and related apprenticeship opportunities; and(D)align activities carried out under this Act with eligible funding from, and planning processes for, the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Rehabilitation Act of 1973, and the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).(c)Apprenticeship college consortiumIn order to support the establishment of a college consortium of postsecondary educational institutions, including minority serving institutions, related instruction providers, sponsors, qualified intermediaries, employers, labor organizations, and joint labor-management organizations for the purposes of promoting stronger connections between programs under the national apprenticeship system and participating 2- and 4-year postsecondary educational institutions, the interagency agreement under subsection (a) shall include a description of how the Secretaries will—(1)support data sharing systems that align education records and records of programs under the national apprenticeship system regarding whether program participants who receive financial aid under title IV of the Higher Education Act of 1965 enroll in, or complete, postsecondary coursework while participating in a program under such system;(2)provide guidance on how to align eligible funding from, planning processes for, and the requirements of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Rehabilitation Act of 1973, and the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) with this Act;(3)require all participants of the apprenticeship college consortium to enter into agreements to—(A)have an articulation agreement with a participating sponsor of an apprenticeship program, which may include a 2- or 4-year postsecondary educational institution;(B)create or expand the awarding and articulation of academic credit for related instruction completed and credentials awarded to program participants as part of a program under the national apprenticeship system; and(C)support the creation or expansion of electronic transcripts for apprenticeship programs and all academic content, including related instruction and on-the-job training; (4)provide technical assistance on eligible uses of financial aid, including the Federal work study program under part C of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087–51 et seq.), for related instruction for programs under the national apprenticeship system;(5)provide to consortium participants or potential participants information regarding—(A)a list of apprenticeship programs in related occupations offered in the State or available under the Office of Apprenticeship that may become part of the consortium;(B)information on how to develop an apprenticeship program;(C)information on Federal, State, and local financial resources available to assist with the establishment and implementation of apprenticeship programs; and(D)information on related qualified intermediaries or industry or sector partnerships supporting apprenticeship programs, as applicable; and(6)support information regarding the apprenticeship consortium being made available on a publicly accessible website, including—(A)a list of participating members of the consortium, apprenticeship programs provided, credentials awarded with each program, and available apprenticeable occupations; and(B)models of articulation agreements, prior learning assessments, and competency-based curriculum for related instruction for illustrative purposes.(d)Best practice development and sharing(1)DisseminationSuch interagency agreement shall require that the Secretaries disseminate information on the value of programs under the national apprenticeship system, including relevant placement, retention, and earnings information, labor market data from the local area, and sector forecasts to determine high-skill, high-wage, or in-demand industry sectors or occupations of such programs, to local education and training providers, labor organizations, or joint labor-management organizations (including those representing teachers).(2)ClearinghouseSuch agreement shall require the Secretaries to create a clearinghouse of best practices—(A)for improving performance and increasing alignment of education and programs under the national apprenticeship system, including career pathways; and(B)publicly disseminate information and resources on—(i)replicable related instruction and on-the-job learning; and(ii)how to build an understanding of apprenticeship opportunities available to students.(e)Data sharing agreementThe Secretaries shall disseminate best practices for the alignment of education records and records of programs under the national apprenticeship system, including information on program participants who enroll in, complete, and receive academic credit for postsecondary coursework while participating in such a program.(f)Secretaries definedIn this section, the term Secretaries means the Secretary of Labor and the Secretary of Education. BProcess and Standards for the National Apprenticeship System121.Apprenticeable occupations standardsFor an occupation to be an apprenticeable occupation under this Act, a person seeking approval for such occupation to be an apprenticeable occupation shall submit an application to the Administrator that demonstrates that such apprenticeable occupation is in-demand and will prepare individuals for the full range of skills and competencies needed for such occupation by describing how such apprenticeable occupation shall—(1)meet the industry-recognized occupational standards under section 111(b)(5)(C); or(2)involve the progressive attainment of skills, competencies, and knowledge that are—(A)clearly identified and commonly recognized throughout the relevant industry or occupation;(B)customarily learned or enhanced in a practical way through a structured, systematic program of on-the-job supervised learning and related instruction to supplement such learning; and(C)offered through a time-based, competency-based, or hybrid model as described in section 122(b)(1)(E).122.Quality standards of programs under the national apprenticeship system(a)In generalThe Secretary, acting through the Administrator, shall formulate and promote the furtherance of quality standards necessary to safeguard the welfare of apprentices, pre-apprentices, and youth apprentices. (b)Apprenticeship program standardsIn addition to the standards described in subsection (e), an apprenticeship program shall meet the following standards:(1)The program has an organized and clearly written plan, developed by the sponsor, that includes, at a minimum, the following information:(A)The employment and training to be received by each apprentice participating in the program, including—(i)an outline of the work processes or the plan in which the apprentice will receive supervised work experience, on-the-job training, and on-the-job learning;(ii)the allocation of the approximate amount of time that will be spent in each major work process by the apprentice;(iii)a description of the mentoring that will be provided to the apprentice; and(iv)a description or timeline explaining the periodic reviews and evaluations of the apprentice’s performance on the job and in related instruction.(B)A process for maintaining appropriate progress records, including the reviews and evaluations described in subparagraph (A)(iv).(C)A description of the organized related instruction the apprentice will receive in technical subjects related to the occupation, which—(i)for time-based or hybrid apprenticeship programs as described in paragraph (E), shall include not less than 144 hours for each year of apprenticeship, unless an alternative requirement is put forth by the employer and sponsor that reflects industry standards and is accepted by the registration agency;(ii)may be accomplished through classroom instruction, occupational or industry courses, instruction provided through electronic media, or other instruction approved by the registration agency;(iii)shall be provided by one or more qualified instructors that—(I)(aa)meet technical instructor requirements of the applicable education agency in the State of registration; or(bb)are subject matter experts, defined for purposes of this subparagraph as individuals recognized within an industry as having expertise in a specific occupation; and(II)have training in teaching techniques and learning styles, or will obtain such training before providing the related technical instruction; (iv)where appropriate and to the extent practicable, shall be aligned to a career pathway; and(v)where appropriate and to the extent practicable, incorporate the principles of universal design for learning under section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003). (D)A progressively increasing, clearly defined schedule of wages to be paid to the apprentice that is—(i)consistent with measurable skill gains; and(ii)ensures the entry wage is not less than the greater of—(I)the minimum wage required under section 6(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)); or(II)the applicable wage required by other applicable Federal or State laws (including regulations) or collective bargaining agreements.(E)The term of the apprenticeship program, which may be measured using—(i)a time-based model, which requires the completion of the industry standard for on-the-job learning hours, which in no case shall be less than a cumulative 2,000 hours, unless an alternative requirement is put forth by the employer and sponsor from a nontraditional apprenticeship industry or occupation as of the date of the enactment of the National Apprenticeship Act of 2020 that reflects industry standards and the relative hazards of the occupation, and is accepted by the registration agency;(ii)a competency-based model, which requires the attainment of competency in the occupation; or(iii)a hybrid model, which blends the time-based and competency-based approaches.(F)The methods used to measure an apprentice’s skills and competencies, which may include an initial diagnostic assessment or assessment of credentials that verify an individual’s foundational knowledge and skills that would be needed to succeed in an apprenticeship program, and which shall include—(i)in the case of a time-based apprenticeship described in subparagraph (E)(i), the individual apprentice’s completion of the required hours of on-the-job learning as described in a work process schedule; or(ii)in the case of a competency-based model described in subparagraph (E)(ii), the individual apprentice’s successful demonstration of acquired skills and knowledge through appropriate means of testing and evaluation for such competencies, and by requiring apprentices to complete a paid on-the-job learning component of the apprenticeship; (iii)in the case of a hybrid apprenticeship described in subparagraph (E)(iii), a combination of a specified minimum number of hours of on-the-job learning and the successful demonstration of competency, as described in subparagraph (E)(i) and a work process schedule.(2)The program equally grants advanced standing or credit to all individuals applying for the apprenticeship with demonstrated competency or acquired experience, training, or skills, and provides commensurate wages for any progression in standing or credit so granted, including for veterans’ service-acquired skills and experiences.(3)The program has minimum qualifications for individuals desiring to enter the apprenticeship program, with an eligible starting age for an apprentice of not less than 16 years.(4)In the case of a program that chooses to issue an interim credential, the program—(A)clearly identifies each interim credential;(B)only issues an interim credential for recognized components of an apprenticeable occupation and demonstrates how each interim credential specifically links to the knowledge, skills, and abilities associated with such components; and(C)establishes the process for assessing an individual apprentice’s demonstration of competency and measurable skill gains associated with the particular interim credential.(c)Pre-Apprenticeship program standardsIn addition to the standards described in subsection (e), a pre-apprenticeship program shall meet the following standards: (1)The program is designed to assist individuals who do not meet minimum qualifications for an apprenticeship program as described in subsection (b) and prepare them to enter and succeed in such an apprenticeship programs, including by providing the skills and competency attainment needed to enter the apprenticeship program.(2)The program—(A)is carried out by a sponsor that has a written agreement with at least one sponsor of an apprenticeship program;(B)demonstrates the existence of an active, advisory partnership with an industry or sector partnership to inform the training and education services necessary for a pre-apprenticeship program; (C)demonstrates evidence of sufficient demand in an apprenticeship program at the completion of a pre-apprenticeship program to support a transition from a pre-apprenticeship to an apprenticeship; and(D)demonstrates partnerships with qualified intermediaries, community-based organizations, labor organizations, or joint labor-management organizations.(3)The program includes a written plan developed by the sponsor of the pre-apprenticeship program that is developed in consultation with the sponsor of the apprenticeship program described in paragraph (2)(A), that—(A)provides for work-based learning, and paid work-based learning to the extent practicable, in which an industry or sector partnership and a related instruction provider collaborate to provide training that will introduce participants to the skills, competencies, and materials used in one or more apprenticeable occupations;(B)is based on and aligned with national, State, regional, or local industry standards for high-skill, high-wage, or in-demand industry sectors and occupations, and the requirements of the related apprenticeship program;(C)to the extent appropriate and practicable, meets the related instruction requirements as described in clauses (ii) through (iv) of subsection (b)(1)(C) that includes enabling an individual to attain a secondary school diploma or its recognized equivalent that enables a pre-apprentice to enter into an apprenticeship program; and(D)includes mentoring, career exposure, career planning, and career awareness activities.(d)Youth apprenticeship program standardsIn addition to the standards described in subsection (e), a youth apprenticeship program shall meet the following standards: (1)The program is designed for youth apprentices who at the start of the program are enrolled in high school.(2)The program includes each of the following core elements:(A)The employment and training to be received by each youth apprentice participating in the program, including—(i)an outline of the work processes or the plan in which the youth apprentice will receive supervised work experience and on-the-job training or in an experiential setting;(ii)the allocation of the approximate amount of time that will be spent in each major work process by the youth apprentice;(iii)a description of the mentoring that will be provided to the youth apprentice; and(iv)a description or timeline explaining the periodic reviews and evaluations of the youth apprentice’s performance on the job and in related instruction.(B)A process for maintaining appropriate progress records, including the reviews and evaluations described in subparagraph (A)(iv).(C)Related classroom-based instruction, which may be fulfilled through dual or concurrent enrollment, and—(i)is, to the extent practicable, aligned with high school diploma requirements and career clusters; and(ii)meets the additional requirements as described in subsection (b)(1)(C).(D)A progressively increasing, clearly defined schedule of wages to be paid to the youth apprentice.(E)The term of the youth apprenticeship program, as described in subsection (b)(1)(E).(F)For a competency-based or hybrid youth apprenticeship program, the methods used to measure skill acquisition for a youth apprentice, including ongoing assessment against established skill and competency standards as described in subsection (b)(1)(F).(G)Prepares the youth apprentice for placement in further education, employment, or an apprenticeship program.(3)The program equally grants advanced standing or credit to all individuals applying for the youth apprenticeship with demonstrated competency or acquired experience, training, or skills.(4)In the case of a youth apprenticeship program that chooses to issue an interim credential, the program meets the requirements of subsection (b)(4).(e)General requirementsEach program under the national apprenticeship system shall meet the following standards:(1)The program—(A)has adequate and safe equipment, environments, and facilities for training and supervision;(B)provides safety training on-the-job and in related instruction as applicable by the apprenticeable occupation; and(C)provides adequate training for mentors and qualified instructors on providing a safe work and training environment. (2)The program records and maintains all records concerning the program as may be required by the Secretary, the registration agency of the program, or any other applicable law, including records required under title 38, United States Code, in order for veterans and other individuals eligible for educational assistance under such title to use such assistance for enrollment in the program.(3)The program provides—(A)all individuals with an equal opportunity to participate in the program as described in subparagraphs (B) and (C) of section 111(b)(7); and(B)materials that conform with accessibility standards under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d), such as materials that conform with the most recent Web Content Accessibility Guidelines.(4)The program awards a certificate of completion in recognition of successful completion of the program, evidenced by an appropriate certificate issued by the registration agency, and in the case of apprenticeships and youth apprenticeships, prepares a program participant to obtain a recognized postsecondary credential.(5)The program provides that an individual who is to become a program participant under the program enters into a written apprenticeship agreement described in section 123 with the sponsor of the program.(6)The numeric ratio of program participants to supervisors (such as journeyworkers, mentors, or on-the-job learning instructors, as applicable) for the apprenticeable occupation, that are based on evidence-based and evidence-informed best practices for supervision, training, safety, and continuity of employment, throughout the work processes of the program, job site, department, or plant, appropriate for the degree of hazard in different occupations, and consistent with provisions in collective bargaining agreements, as applicable, except if such ratios are expressly prohibited by the collective bargaining agreements.123.Apprenticeship agreements(a)In generalTo ensure the standards described in section 122 are applied to programs under the national apprenticeship system, the Administrator shall require a sponsor to develop an apprenticeship agreement that shall—(1)be the same for each program participant;(2)contain the names and signatures of the program participant and the sponsor;(3)meet the requirements of subsection (b); and(4)be submitted to the registration agency in accordance with section 124 by the program sponsor.(b)StandardsEach agreement under subsection (a) shall contain, explicitly or by reference, program standards under section 122, including—(1)in the case of an apprenticeship program—(A)that is time-based, a statement of the number of hours to be spent by the program participant in on-the-job learning and on-the-job training in order to complete the program;(B)that is competency-based, a description of the skill sets to be attained by completion of the program, including the on-the-job learning and work components; or(C)that is a hybrid model, the minimum number of hours to be spent by the program participant in on-the-job learning and work components and in related instruction, and a description of the skill sets and competencies to be attained by completion of the program;(2)the number of hours and form of related instruction, including how related instruction will be compensated (whether through academic credit, wages, or both), the costs the program participant will incur for participating in the program (such as for equipment, related instruction, or assessment or licensure fees), and the recognized postsecondary credentials the program participants will be eligible to receive upon program completion;(3)a schedule of the work processes in the occupation or industry divisions in which the program participant is to be trained and the approximate time to be spent at each process;(4)for apprenticeships or youth apprenticeships, the graduated wage scale to be paid to the apprentices, benefits offered to the apprentices, and how the wages and benefits compare to State, local, or regional wages in the related occupation; and(5)demonstration of commitment to and compliance with subparagraphs (B) and (C) of section 111(b)(7).124.Registration of programs under the national apprenticeship system(a)Program registration applicationIn order to bring together employers and labor for the formulation of programs under the national apprenticeship system, the Administrator shall provide for the registration of programs in which a sponsor applying to register a program under the national apprenticeship system shall request registration of such program from a registration agency by submitting the information required by the registration agency, including—(1)information demonstrating that each of the requirements of section 122 will be met for the program;(2)a copy of the apprenticeship agreement described in section 123 used by the sponsor;(3)a written assurance that, if the program is registered under this Act, the sponsor will administer the program in accordance with the requirements of this Act and comply with the requirements of the apprenticeship agreement for each apprentice; and(4)methods the program sponsor will use to report data describing outcomes associated with the program as required by the registration agency—(A)on an annual basis for any program sponsor with fewer than 5 program participants; or(B)on a quarterly basis for any program sponsor with 5 or more program participants.(b)Recognition and registration process(1)Review and approval process(A)Provisional approval reviewAn application submitted under subsection (a) that the registration agency determines meets the requirements described in such subsection shall be registered for a provisional 1-year period beginning not later than 30 days after such application is submitted. During such period, the registration agency shall accept and record the apprenticeship agreement as evidence of the program’s compliance and registration to operate such program.(B)Full approval or extended provisional approvalBy the end of a provisional registration period for a program, the registration agency providing provisional approval under subparagraph (A) shall review the program for quality and for compliance with the applicable standards under this subtitle and all other applicable program requirements under this Act, and—(i)if a registration agency conducting a provisional review determines that the program complies with the standards and requirements under this Act, the registration agency shall fully approve the registration of the program; or(ii)if a registration agency conducting a provisional review determines that the program is not conforming to the requirements or standards under this Act, the registration agency may continue the provisional registration of the program through the first full training cycle for program participants, and conduct an additional provisional review at the conclusion of the training cycle.(C)Failure to meet requirementsIf, after an initial provisional review under subparagraph (A), a registration agency conducting such provisional review determines that the program is not in operation or does not conform to the requirements under this Act, the registration agency shall recommend technical assistance and corrective action for the program, or deregistration, in accordance with procedures established under subsections (b) and (c) of section 131.(2)Certificate of registration(A)In generalA registration agency that registers a program under paragraph (1) shall—(i)provide the sponsor of the program with a certificate of registration or other written evidence of registration; and(ii)provide a copy of the certificate of registration to the Secretary of Veterans Affairs or the applicable State veterans agency for the purpose of aligning the registration process with the process for approving such program for eligible veterans’ use of supplemental educational assistance benefits.(B)Registration nameA program shall be registered in the name of the sponsor, or if a sponsor enters into a partnership with an employer who registers the program, in the name of the employer. (3)Program participant registrationA sponsor providing a program that is registered in accordance with paragraph (2) shall provide to an individual seeking to be a program participant the opportunity to apply through the sponsor, and shall—(A)enter into a written individual apprenticeship agreement described in section 123 with each such individual before the commencement of the program; and(B)individually register each program participant with the registration agency by filing a copy of the individual apprenticeship agreement with the registration agency or as otherwise required by the registration agency, and sharing a copy with the Administrator as appropriate, as described under section 123(a)(4).(4)Transition process for previously approved programsWith respect to a program that was registered under this Act as of the day before the date of enactment of the National Apprenticeship Act of 2020, the registration agency shall take such steps as necessary to— (A)in the case of a program that meets of the requirements of this Act, maintain the status of the sponsor of the program as of the date before such date of enactment as the sponsor of such program under this Act; and(B)in the case of a program that does not meet the requirements of this Act, provide technical assistance to the sponsor of such program to ensure that the sponsor is in compliance with this Act not later than 3 years after the date of enactment of the National Apprenticeship Act of 2020.(c)Modifications or changes to youth apprenticeship, pre-apprenticeship, or apprenticeship programs(1)Sponsor proposalAny sponsor that wishes to modify a program, including the program’s method of meeting the standards required under this Act, shall submit the proposal for such change or modification to the registration agency for the program.(2)Registration agency requirements(A)In generalThe registration agency shall determine whether to approve the proposal and notify the sponsor of the determination by not later than 60 days after receipt of the proposal.(B)Approval of proposalIf the proposal is approved, the registration agency shall amend the record of the program to reflect the modification or change, and provide the sponsor or program administrator with an acknowledgment of the amended program, by not later than 30 days after the date of approval.(C)Disapproval of proposalIf the proposal is not approved, the registration agency shall—(i)notify the sponsor of the reasons for the disapproval and provide the sponsor with technical assistance to maintain the program as originally registered;(ii)provide the sponsor with the opportunity to submit a revised modification proposal, including providing appropriate technical assistance to modify the proposal in order to meet the requirements of this Act; and(iii)in a case in which the sponsor submits a revised modification proposal, not later than 60 days after receipt of such proposal—(I)approve the proposal; or(II)disapprove the proposal and provide the sponsor with technical assistance to maintain the program as originally registered.(D)List of disapproved programsThe registration agency shall maintain a list of programs that were disapproved which includes the reasons for each such disapproval and provide such list to the Administrator at least annually.CEvaluations and Research131.Program evaluations(a)PurposeThe purpose of this section is to provide program performance transparency across the programs under the national apprenticeship system, assess the effectiveness of States in achieving positive outcomes for program participants served by those programs, and establish performance accountability measures related to program completion and key indicators of performance under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).(b)Reviews by registration agencies(1)Performance reviews(A)In generalA registration agency shall—(i)annually collect performance data for each program registered under section 124 by such agency to determine—(I)the performance of the program with respect to the indicators of performance under section 116(b)(2)(A)(i) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141(b)(2)(A)(i) or in the case of a youth apprenticeship program, section 116(b)(2)(A)(ii)) of such Act (29 U.S.C. 3141(b)(2)(A)(ii)), as applied to programs under the national apprenticeship system; and(II)the completion rates of the program; and(ii)provide technical assistance for the collection of the information under clause (i) of this subparagraph and subparagraph (B), as necessary. (B)ReportsThe registration agency for a State shall annually prepare and submit to the Administrator a State performance report that includes the following information with respect to each program registered under section 124 by such agency, including—(i)information specifying the levels of performance described in subparagraph (A), as compared to goals set in section 113(c)(8)(A)(i);(ii)the percentage of program participants by race, sex ethnicity and, to the extent practicable, by individuals with disabilities, as compared to such percentages within the working age population who are in the geographical area from which the sponsor usually seeks or reasonably could seek program participants and who meet the minimum eligibility requirements for entry into in the program;(iii)the percentage of program participants served by each of the programs that obtained unsubsidized employment in a field related to the apprenticeable occupation;(iv)the average time to completion for the program as compared to the description in the agreement under paragraphs (1) and (2) of section 123(b);(v)the average cost per participant during the most recent program year and the 3 preceding program years;(vi)the percentage of program participants who received supportive services;(vii)information on the State’s activities required under section 113(c), including the State’s uses of funds; and(viii)the disaggregation of the performance data described in clauses (i) through (vi)—(I)by the program type (apprenticeship, youth apprenticeship, or pre-apprenticeship program) involved; and(II)by race, ethnicity, sex, age, veteran status, and membership in a population specified in section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)).(C)Reports to CongressNot later than 60 days after receiving a report under subparagraph (B), the Secretary shall transmit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.(D)PublicationThe Administrator shall annually make available on a publicly accessible website each report received under subparagraph (B) not later than 30 days after receipt of such report. (2)Comprehensive program reviews(A)In generalA registration agency shall periodically review each program registered under section 124 by such agency for quality assurance and compliance with the requirements of this Act.(B)Timing of reviewsA review described in subparagraph (A) shall occur—(i)at the end of the first full training cycle of program participants under the program; and(ii)beginning after the review described in clause (i) at least once every 5 years.(C)ReviewThe review shall be a comprehensive review regarding all aspects of the program performance, including—(i)determining whether the registration agency is receiving notification from the sponsor of a program regarding individuals who are registered as new youth apprentices, pre-apprentices, or apprentices under the program, or who successfully complete the program, as required under this Act;(ii)determining whether the sponsor of the program is complying with the requirements of this Act;(iii)evaluating the performance of the sponsor with respect to, at a minimum, the indicators described in paragraph (1)(A)(i), with the performance data disaggregated as described in paragraph (1)(B)(viii); and(iv)ensuring the sponsor’s compliance with the requirement to provide equal opportunity in recruitment, training, and employment as described in subparagraphs (B) and (C) of section 111(b)(7).(D)ReportsOn completion of a review under this paragraph, the registration agency shall prepare and submit to the Administrator a report containing the results of the review.(c)Subsequent action(1)Technical assistanceThe registration agency shall provide technical assistance to the sponsor and identify areas that require technical assistance, including—(A)to support the sponsor in creating a plan to meet the State goals described in section 113(c)(8)(A)(ii), as applicable; and(B)assistance in the development of a performance improvement plan if the registration agency determines, pursuant to any review under subsection (b), that the youth apprenticeship, pre-apprenticeship, or apprenticeship program—(i)is not in operation;(ii)is not in compliance with the requirements of this Act; or(iii)is achieving levels of performance on any indicators described in subsection (b)(1)(A)(i) that are lower than the State goals for any program year.(2)Corrective action and deregistration of an apprenticeship programThe registration agency may take corrective action, and if warranted, deregister a youth apprenticeship, pre-apprenticeship, or apprenticeship program, after making a determination that the program demonstrates persistent and significant failure to perform successfully, which occurs when—(A)the sponsor of the program consistently fails to register at least 1 program participant;(B)the program shows a pattern of poor results on the indicators described in subsection (b)(1)(A)(i) over a period of 3 years, given the characteristics of program participants and economic conditions in the area served, or are lower than the national or State average;(C)the program shows no indication of improvement in the areas identified by the registration agency and in the performance improvement plan under paragraph (1); or(D)the sponsor has not administered the program in accordance with the program’s registration, as applicable, or with the requirements of this Act.(3)Notification and hearingIf the registration agency makes a determination described in paragraph (2), the registration agency shall notify the Secretary and the sponsor of the determination in writing, and permit the sponsor to request a hearing by the Office of Administrative Law Judges. The registration agency shall transmit to the Secretary a report containing all pertinent facts and circumstances concerning the determination, including findings and a recommendation for deregistration, and copies of all relevant documents and records. If the sponsor does not request the hearing not later than 15 days after receiving such notification, the registration agency shall deregister the program after the period for requesting such a hearing has expired.(4)Notification and treatment of apprenticesNot later than 15 days after the registration agency deregisters a program, the sponsor or program administrator shall notify program participant—(A)of such deregistration and the effective date;(B)that such deregistration automatically deprives the program participant of individual registration as part of such youth apprenticeship, pre-apprenticeship, or apprenticeship program, including the ability to receive a certificate of completion from the registration agency;(C)that the deregistration of the program removes the program participant from eligibility for any Federal financial or other assistance, or rights, privileges, or exemptions under Federal law, that—(i)relates to an apprentice; and(ii)requires the registration agency’s approval; and(D)that all youth apprentices, pre-apprentices, or apprentices are referred to the registration agency for information about potential transfers to other programs under the national apprenticeship system.132.National apprenticeship system research(a)ResearchThe Secretary shall conduct, through an independent entity, research for the purpose of improving the management and effectiveness of the programs and activities carried out under this Act and to assist in the evaluation of the programs as described in section 131.(b)TechniquesThe research conducted under this section shall utilize appropriate methodology and research designs.(c)ContentsSuch research shall address—(1)the general effectiveness of such programs and activities in relation to their cost, including the extent to which the programs and activities—(A)improve the skill and employment competencies of participants in comparison to comparably-situated individuals who did not participate in such programs and activities;(B)to the extent feasible, increase the levels of total employment, of attainment of recognized postsecondary credentials, and of measurable skills, above the levels that would have existed in the absence of such programs and activities; (C)respond to the needs reflected in labor market data in the local area and align with high-skill, high-wage, or in-demand industries or occupations; (D)demonstrate a return on investment of Federal, State, local, sponsor, employer, and other funding for programs under the national apprenticeship system, capturing the full level of investment in, and impact of, such programs under the national apprenticeship system; and(E)regularly assess the impact of apprenticeship programs under the national apprentice system in effectively increasing the participation of women, minorities, individuals with disabilities, long term unemployed, individuals impacted by the criminal and juvenile justice system, foster and former foster youth, and individuals with barriers to employment;(2)the impact of the National Apprenticeship Act of 2020 on the general effectiveness of programs under the national apprenticeship system, including the implementation of policies such as dual or concurrent enrollment programs, advanced standing, or industry recognized apprenticeable occupations; (3)best practices in increasing participation of nontraditional apprenticeship populations and individuals with barriers to employment, including individuals with disabilities, in programs under the national apprenticeship system; and(4)opportunities to scale up effective models under the national apprenticeship system.(d)Reports(1)Independent entityThe independent entity carrying out the research shall prepare and submit to the Secretary—(A)an interim report containing findings from the research; and(B)a final report containing the results of the research, including policy recommendations.(2)Reports to CongressNot later than 60 days after receipt of the interim report and final report described in subparagraphs (A) and (B) of paragraph (1), respectively, the Secretary shall submit each report to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.(e)Public accessThe Secretary shall make the interim and final reports available on a publicly accessible website not later than 60 days after the receipt of the interim and final report.(f)Demonstration authority(1)In generalThe Secretary is authorized to initiate demonstration projects, subject to the recommendation of two-thirds of the voting members of the Advisory Committee, such that each demonstration project—(A)is limited in size and scope;(B)has a duration of no more than 3 years;(C)is carried out in nontraditional apprenticeship industries or occupations; and(D)which may include activities that respond to the COVID–19 public health emergency.(2)Limitation on fundingIn initiating demonstration projects under subsection (a), the Secretary may not use more than $2,000,000 annually from the funding authorized under section 141(a).DGeneral Provisions141.Authorization of appropriations(a)Office of apprenticeshipThere are authorized to be appropriated to carry out sections 111, 112, 131, and 132—(1)$50,000,000 for fiscal year 2021;(2)$60,000,000 for fiscal year 2022;(3)$70,000,000 for fiscal year 2023;(4)$80,000,000 for fiscal year 2024; and(5)$90,000,000 for fiscal year 2025.(b)Interagency agreementThere are authorized to be appropriated to carry out section 114—(1)$10,000,000 for fiscal year 2021;(2)$12,000,000 for fiscal year 2022;(3)$14,000,000 for fiscal year 2023;(4)$16,000,000 for fiscal year 2024; and(5)$18,000,000 for fiscal year 2025.IIModernizing the National Apprenticeship System for the 21st Century Grants201.Grant requirements(a)Authority(1) In generalThe Administrator shall award grants, contracts, or cooperative agreements to eligible entities on a competitive basis for one or more of the following purposes:(A)Creation and expansion activitiesTo expand the offerings of programs under the national apprenticeship system—(i)to create new apprenticeship programs in a nontraditional apprenticeship industry or occupation, such as for programs demonstrating demand in information technology, computer science, energy, green jobs, advanced manufacturing, health care, media and entertainment, education, hospitality and tourism, or cybersecurity;(ii)to expand existing apprenticeship programs demonstrating labor market demand;(iii)to create new or expand existing pre-apprenticeship programs; or(iv)to create new or expand existing youth apprenticeship programs.(B)Encouraging employer participationTo encourage employer participation in programs under the national apprenticeship system—(i)that target individuals with barriers to employment in youth apprenticeship, pre-apprenticeship, or apprenticeship programs, prioritizing nontraditional apprenticeship populations such as women, minorities, long-term unemployed, individuals with a disability, individuals with substance abuse issues, veterans, military spouses, individuals experiencing homelessness, individuals impacted by the criminal or juvenile justice system, and foster and former foster youth;(ii)that are in high-need social service-related industries, sectors, or occupations, such as direct care workers and early childhood, elementary school, and secondary school educators;(iii)that target individuals currently or recently incarcerated; or(iv)among small- and medium-sized employers.(C)Intermediary grantsIf the eligible entity is a qualified intermediary—(i)to support national industry and equity intermediaries in establishing or expanding sector-based partnerships to support the delivery or expansion of programs under the national apprenticeship system to significant scale in the United States—(I)in key sectors, including manufacturing, information technology, cyber security, health care, insurance and finance, energy, hospitality, retail, construction, and other sectors identified by the Administrator and the Advisory Committee as targeted for expansion under the national apprenticeship system; or(II)for nontraditional apprenticeship populations, women, minorities, individuals with disabilities, and individuals impacted by the criminal or juvenile justice system; or(ii)to serve programs under the national apprenticeship system in a local or regional setting.(D)Educational alignmentTo strengthen alignment between programs under the national apprenticeship system and education and training providers with secondary, postsecondary, and adult education systems, including degree and credential requirements. (2)Duration(A)In generalThe Administrator shall award grants under this subsection for a period of not more than 3 years. (B)ExtensionThe eligible entity may apply for, and the Administrator may grant, an extension of the grant period for not more than 1 additional 2-year period, if the grant recipient demonstrates to the Administrator that the recipient— (i)has effectively implemented a project to achieve its stated purpose as described in subsections (e) and (f);(ii)has complied with the assurances as described in subsection (e)(9); and(iii)has improved applicable outcomes, as demonstrated through indicators referred to in section 203(a)(2). (b)Funding requirements(1)Matching funds requiredThe Administrator shall require, as a condition of receipt of funds under this section, an eligible entity to match funds awarded under this section in an amount not less than 25 percent of the funds awarded to such recipient under this section. Such eligible entity may make the matching funds available directly or through donations from non-Federal, public, or private organizations, in cash or in kind, fairly evaluated.(2)WaiverThe Administrator may waive the requirement under paragraph (1) if the entity demonstrates that exceptional circumstances prevent the entity from meeting the requirement, such as demonstrating that the entity serves a high proportion of individuals with barriers to employment, or due to exceptional or uncontrollable circumstances, such as a natural disaster or a precipitous and unforeseen decline in the financial resources of the eligible entity.(c)Priority and distribution(1)PriorityIn awarding grants under this section, the Administrator shall give priority to an eligible entity—(A)proposing to serve a high number or high percentage of participants who are from nontraditional apprenticeship populations; and(B)providing opportunities in high-wage, high-skill, or in-demand sectors and occupations.(2)Geographic distributionIn awarding grants under this subsection, the Administrator shall, to the extent practicable, ensure a geographically diverse distribution of grants, including a geographically diverse distribution among regions of the country and among urban, suburban, and rural areas. (d)Eligible entityTo be eligible to apply for grants under this title, an eligible entity shall—(1)demonstrate a partnership with two or more of the following:(A)a State or local workforce development board or State or local workforce agency;(B)an education and training provider, or a consortium thereof;(C)a State apprenticeship agency;(D)an Indian Tribe or Tribal organization;(E)an industry or sector partnership, a group of employers, a trade association, or a professional association that sponsors or participates in a program under the national apprenticeship system;(F)a Governor;(G)a labor organization or joint labor-management organization;(H)community-based organizations that assist program participants in accessing supportive services; or(I)a qualified intermediary; and(2)to the extent practicable, be part of an industry or sector partnership, and partner with a labor or joint labor-management organization.(e)General Application requirementsAn eligible entity applying for a grant under this section shall submit to the Administrator a description of each of the following:(1)Each purpose under subsection (a) for which the applicant intends to use such grant. (2)Each entity with which the eligible entity is partnered or engaged under subsection (d) and the role of each such entity in carrying out activities funded under this subsection.(3)The ability of the applicant, directly or through partners—(A)to enroll, instruct, advance, and graduate program participants served by the grant activities, and enable the participants to gain employment after program completion;(B)to support (including by providing technical assistance) program sponsors and employers (especially small- and medium-sized businesses) in the creation of, recruitment for, and execution of programs under the national apprenticeship system; and(C)to provide opportunities to rural communities, as applicable.(4)A labor market analysis with respect to the geographic area of service that demonstrates—(A)the need to create or expand the program; and(B)a plan to align the activities supported by the grant with the labor market needs of high-skill, high-wage, or in-demand industry sectors or occupations.(5)A plan—(A)to comply with requirements for an evaluation and report under section 203;(B)as appropriate, to coordinate activities assisted under the grant with activities carried out under the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.), the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), and any related Federal programs and if appropriate, how funds provided under these programs will be leveraged in support of the programs supported by this grant;(C)to use funds awarded under this section in support of the programs supported by this grant, as described in section 202; (D)to continue the program after the grant period ends; and(E)to recruit and retain program participants for pre-apprenticeship, youth apprenticeship, and apprenticeship programs, including from nontraditional apprenticeship populations, such as women, minorities, individuals with disabilities, individuals impacted by the criminal or juvenile justice system, and individuals with barriers to employment, to ensure program participants are able to access supportive services, as applicable, and how such plan will support the eligible entity in meeting the equal opportunity requirements for diversity described in subparagraphs (B) and (C) of section 111(b)(7) and section 113(c)(5), as applicable.(6)For any grants expanding existing programs under the national apprenticeship system, a description of—(A)a plan to coordinate the activities carried out under the grant with the existing program; and(B)the effectiveness of the program, including demonstrations of programmatic components such as program costs to employers and to program participants, completion and placement rates, credential attainment, diversity in populations served, the effectiveness of the program in increasing participant’s wages and benefits, or services provided to employers and program participants.(7)A description of potential program participants and strategies to support the recruitment, retention, and completion of such participants, including nontraditional apprenticeship populations and individuals with barriers to employment, to the extent practicable.(8)A description of strategies to recruit and support employers involved in programs under the national apprenticeship system.(9)An assurance that the eligible entity will—(A)provide information to the Administrator, as requested, for any such evaluations as the Administrator may carry out;(B)make program performance outcome data available (in accordance with applicable data privacy laws, including section 444 of the General Education Provisions Act (20 U.S.C. 1232g) and section 4 of this Act) to independent evaluators to enable the evaluators to prepare the evaluations and research reports described in section 203(a)(1); and(C)coordinate grant activities with a State Apprenticeship Agency, if such agency exists in the State where the eligible entity is applying for a grant or carrying out activities.(f)Additional application requirementsThe Administrator shall require an eligible entity applying for a grant under this title to include as part of their application in subsection (e) the following information, as applicable:(1)Creation and expansion activities(A)New apprenticeship programsAn eligible entity applying to create new apprenticeship programs and carry out activities in accordance with subsection (a)(1)(A)(i) shall include as part of their application a description of—(i)any plans for further expansion upon development of the program; and(ii)employers, and to the extent practicable, labor organizations or joint labor-management organizations, engaged in the program creation and implementation.(B)Expanding apprenticeship programsAn eligible entity applying to expand existing apprenticeship programs and carry out activities in accordance with subsection (a)(1)(A)(ii) shall include as part of their application a description of employers engaged in the program expansion.(C)Creating or expanding pre-apprenticeship programsAn eligible entity applying to create or expand pre-apprenticeship programs and carry out activities in accordance with subsection (a)(1)(A)(iii) shall include as part of their application a description of—(i)a partnership between the eligible entity and at least one apprenticeship program; and(ii)existing partnerships with employers acting in either an advisory capacity or actively participating in the pre-apprenticeship program.(D)Creating or expanding youth apprenticeship programsAn eligible entity applying to create or expand youth apprenticeship programs and carry out activities in accordance with subsection (a)(1)(A)(iv) shall include as part of their application a description of—(i)an existing partnership with at least one high school offering related instruction for the youth apprenticeship program, with existing integration into the academic content of the high school diploma requirements, or with demonstrated plans for integration of related instruction into the high school curriculum; and(ii)existing partnerships with employers acting in either an advisory capacity or actively participating in the youth apprenticeship program.(2)Encouraging employer participation(A)Individuals with barriers to employmentAn eligible entity applying to target individuals with barriers to employment for apprenticeship, youth apprenticeship, or pre-apprenticeship programs and carry out activities in accordance with subsection (a)(1)(B)(i) shall include as part of their application a description of—(i)specific strategies to target both individuals with barriers to employment and employers for participation in the program; and(ii)partnerships with organizations that assist program participants in accessing supportive services to support recruitment, retention, and completion of the program by program participants.(B)High-need social service-related industriesAn eligible entity applying to offer pre-apprenticeship, youth apprenticeship, or apprenticeship programs in high-need social service-related industries, sectors, or occupations and carry out activities in accordance with subsection (a)(1)(B)(ii) shall include as part of their application a description of wages and benefits offered to program participants.(C)Individuals currently or recently incarceratedAn eligible entity applying to target individuals currently or recently incarcerated and establish or carry out pre-apprenticeship programs and apprenticeship programs in accordance with subsection (a)(1)(B)(iii) shall include as part of their application a description of—(i)a plan to assist the program participants in obtaining the documentation and work authorization necessary to participate in such program;(ii)partnerships with organizations that will assist program participants in accessing activities to improve financial literacy and supportive services;(iii)how the assessments used to support the placement of potential program participants into a program accurately reflect the participants’ skills and competencies;(iv)a plan to provide information about resources to program participants to address mental health or substance abuse issues;(v)partnerships with organizations that support—(I)the transition from incarceration to re-entry, such as assistance with housing, transportation, and legal services; and(II)successful completion of an apprenticeship or pre-apprenticeship program;(vi)wages and benefits offered to program participants that are commensurate with wages for similar work in the State or local area, as allowable; and(vii)alignment and necessary supports to comply with and receive the benefits of the Federal Bonding Program and the Prison Industry Enhancement Certification Program for employers participating in apprenticeship programs.(D)Small- and medium-sized employersAn eligible entity applying to engage small- and medium-sized employers and carry out activities in accordance with subsection (a)(1)(B)(iv) shall include as part of their application a description of demonstrated success in engaging small- and medium-sized employers and the ability to recruit new employers to participate in related partnerships or programs, such as small businesses owned or controlled by women, minorities, or veterans.(3)Intermediary grants(A)Supporting national industry and equity intermediariesAn eligible entity applying to carry out activities in accordance with subsection (a)(1)(C)(i) shall include as part of their application a description of the ability of such entity to convene a diverse group of industry specific stakeholders for the purposes of developing or expanding programs, including employers, workforce development organizations, industry associations, labor groups (including joint labor-management organizations), and education and training providers at a national level or with national reach.(B)Serving programs in a local or regional settingAn eligible entity applying to carry out activities in accordance with subsection (a)(1)(C)(ii) shall include as part of their application a description of how such entity will—(i)engage employers, especially small- and medium-sized businesses, in the formation or ongoing development of industry or sector partnerships and programs in the national apprenticeship system;(ii)identify the industry or sector partnerships that will be served, and demonstrate alignment to high-skill, high-wage, or in-demand industry sectors or occupations;(iii)leverage additional resources, including funding provided by Federal and non-Federal resources; and(iv)provide services to program sponsors and program participants.(4)Educational alignmentAn eligible entity applying to carry out activities in accordance with subsection (a)(1)(D) shall include as part of their application a description of—(A)a demonstration of a partnership with—(i)(I)no less than three sponsors or employers; or(II)an industry or sector partnership; and(ii)at least 1 of the following—(I)an educational service agency;(II)a high school;(III)a local educational agency;(IV)State educational agency;(V)an Indian Tribe, Tribal organization, Tribal educational agency, Tribally controlled college or university, or Tribally controlled postsecondary career and technical institution, as applicable;(VI)a postsecondary educational institution; or(VII)a State higher education agency; and(B)a commitment to establishing or expanding the alignment of the related instruction to—(i)the requirements for a high school diploma, which may be fulfilled through a dual or concurrent enrollment program; or(ii)the requirements for a recognized postsecondary credential, including the degree requirements for an associate’s or bachelor’s degree.202.Uses of Funds(a)General activitiesAn eligible entity applying for any grant activity under section 201(a)(1)—(1)shall use at least 5 percent of the grant funds to provide direct financial assistance to apprentices, pre-apprentices, or youth apprentices through emergency grants to support their financial needs to enter, remain enrolled in, and complete such program, such as support for the related costs of supplies and equipment, assessment or licensure fees, courses, transportation, child care, and housing; and(2)may use funds for any of the following activities:(A)To establish or expand partnerships with organizations that provide program participants access to financial planning, mentoring, and supportive services that are necessary to enable an individual to participate in and complete a program under the national apprenticeship system.(B)To conduct outreach and recruitment activities, including assessments of potential participants for, and enrollment of participants in, a program under the national apprenticeship system.(C)To conduct outreach, engagement, recruitment, and coordination of activities with employers, industry associations, labor and joint labor-management organizations, qualified intermediaries, education and training providers, State or local workforce agencies, potential sponsors, community-based organizations, communities with high numbers or percentages of nontraditional apprenticeship populations, small- and medium-sized businesses, or rural communities to establish or expand industry or sector partnerships and opportunities under the national apprenticeship system.(D)To carry out grant requirements, including program evaluation and reporting requirements.(E)To conduct any activities as described in the application that would advance the purposes of the grant.(F)To support the transition to virtual or remote learning or training, as necessary and as approved by the registration agency.(b)Additional uses of funds(1)Creation or expansion activities(A)Apprenticeship program creationAn eligible entity that receives funds under section 201(a)(1)(A)(i) shall use such funding to create and implement an apprenticeship program, which may include— (i)creating and providing training and related instruction based on employer engagement;(ii)applying apprenticeship frameworks as described in section 111(b)(5)(C) to the State or local labor market and employer needs; or(iii)aligning the new program with existing apprenticeship programs.(B)Apprenticeship program expansionAn eligible entity that receives funds under section 201(a)(1)(A)(ii) shall use such funds to expand an existing apprenticeship program, which may include—(i)expanding and enhancing related instruction;(ii)conducting outreach to and engagement with employers for the purposes of program expansion, including creation of new or expansion of existing industry or sector partnerships;(iii)preparing additional instructors or mentors needed for program expansion;(iv)building awareness of apprenticeship program opportunities for State or local workforce development, education, and economic development entities; and(v)providing commensurate wages to wages for on-the-job training for program participants during related instruction, as applicable.(C)Pre-apprenticeship programsAn eligible entity that receives funds under section 201(a)(1)(A)(iii) shall use such funds to create a new pre-apprenticeship program or expand an existing pre-apprenticeship program, which may include— (i)coordinating pre-apprenticeship program activities with an apprenticeship program in a high-skill, high-wage, or in-demand industry sector or occupation, including the creation or expansion of work-based learning opportunities, and articulation agreements for those who successfully complete a pre-apprenticeship to earn academic credit and enroll in an apprenticeship program;(ii)creating, expanding, or integrating related instruction and work-based learning, which may include training in the workplace and supporting partnerships to create opportunities for pre-apprentices to earn credit at a postsecondary educational institution for skills and competencies acquired during the pre-apprenticeship program;(iii)providing participants with career exploration and career planning activities and with exploration of postsecondary opportunities including apprenticeship programs;(iv)with respect to participants without a high school diploma or a generally recognized equivalent, paying the costs affiliated with acquiring such equivalent, and the costs of any related assessments of potential pre-apprentices or active pre-apprentices, including those that would verify the attainment of foundational knowledge and skills necessary to succeed in an apprenticeship program;(v)development or expansion of partnerships with organizations that assist program participants in accessing supportive services, which may include the 12-month period after the conclusion of a pre-apprenticeship program;(vi)providing commensurate wages to the linked apprenticeship program for pre-apprentices as they participate in and complete the pre-apprenticeship program, as appropriate;(vii)paying the cost of related instruction or assessment or licensure fees associated with the pre-apprenticeship program, as appropriate; (viii)providing stipends to pre-apprentices enrolled in a pre-apprenticeship program to cover costs such as housing, transportation, childcare or out of pocket expenses resulting from the pre-apprenticeship program such as assessments and fees for industry-recognized credentials or drivers licenses during the time of enrollment; or(ix)creating or expanding industry or sector partnerships to support the pre-apprenticeship program and to provide additional opportunities to the pre-apprentices.(D)Youth apprenticeship programsAn eligible entity that receives funds under section 201(a)(1)(A)(iv) shall use such funds to create a new youth apprenticeship program or expand an existing youth apprenticeship program, which may include— (i)paying for the costs associated with curriculum development and alignment of that curriculum with recognized postsecondary credentials including industry-recognized credentials, high school graduation requirements, and related instruction, including curriculum development for dual or concurrent enrollment;(ii)providing employers, and to the extent practicable, labor organizations and joint labor-management organizations, technical assistance to support the participation of youth apprentices under the age of 18;(iii)integrating work-based and academic learning, which may include training in the workplace;(iv)providing career exploration and career planning activities, including exploration of postsecondary opportunities such as apprenticeship programs;(v)providing technical assistance to support the participation of small- and medium-sized businesses in youth apprenticeship programs;(vi)developing or expanding partnerships with organizations that assist program participants in accessing supportive services, which may include the 12-month period after the conclusion of such a youth apprenticeship program; or(vii)providing teachers, career guidance and academic counselors, school leaders, administrators, specialized instructional support personnel, and paraprofessionals with professional development opportunities to build an understanding of apprenticeship opportunities available to students, including experiential opportunities like externships.(2)Incentive funds(A)Barriers to employmentAn eligible entity that receives funds under section 201(a)(1)(B)(i) shall use such funds to encourage employer participation in programs under the national apprenticeship system that target individuals with barriers to employment, which may include— (i)providing financial assistance to employers to support costs related to the programs, such as training incumbent workers for participation as mentors or employees supervising the on-the-job learning;(ii)supporting the cost of related instruction, assessment or licensure fees, or wages for program participants during related instruction; and(iii)establishing or expanding partnerships with organizations that assist program participants in accessing supportive services to support recruitment, retention, and completion, including providing supplies and equipment necessary to begin a program under the national apprenticeship system.(B)High-need social service-related industriesAn eligible entity that receives funds under section 201(a)(1)(B)(ii) shall use such funds to incentivize employer participation in programs under the national apprenticeship system in high need social service-related industries, sectors, or occupations, which may include— (i)providing financial assistance to employers to support costs related to the program, such as training incumbent workers as mentors, or employees providing on-the-job training; (ii)supporting the cost of related instruction, assessment or licensure fees, or wages for program participants during related instruction; (iii)establishing or expanding partnerships with organizations that assist program participants in accessing supportive services to support recruitment, retention, and completion, including providing supplies and equipment necessary to begin a program under the national apprenticeship system; or (iv)aligning such program with career pathways and opportunities for advancement along such career pathways.(C)Individuals impacted by the justice systemAn eligible entity that receives funds under section 201(a)(1)(B)(iii) shall use such funds to incentivize employer participation in programs under the national apprenticeship system that target individuals impacted by the criminal or juvenile justice system, which may include—(i)providing financial assistance to employers to support costs related to the program, such as training incumbent workers as mentors or employees supervising the on-the-job learning; or(ii)supporting the cost of related instruction, assessment or licensure fees, or wages for program participants during related instruction.(D)In-demand industry sector or occupation grants for small- and medium-sized businesses An eligible entity that receives funds under section 201(a)(1)(B)(iv) shall use such funds to encourage participation of small- and medium-sized businesses in programs under the national apprenticeship system, which may include—(i)providing financial assistance to employers to support costs related to the program, such as training incumbent workers as mentors or employees supervising the on-the-job learning;(ii)supporting the cost of related instruction, assessment or licensure fees, or wages for program participants during related instruction;(iii)providing technical assistance to small- and medium-sized businesses on the program registration process and leveraging other available funds to support carrying out programs supported by this grant; or(iv)establishing or expanding partnerships to support program development or expansion, including establishing or expanding industry or sector partnerships to ensure inclusion of small- and medium-sized businesses.(3)Intermediary grants(A)National Industry and Equity IntermediariesAn eligible entity that receives funds under section 201(a)(1)(C)(i) shall use such funds to carry out activities at a national and regional level to support the promotion and expansion of industry or equity intermediaries, which may include—(i)creating partnerships and leveraging collaborations with employers, workforce development organizations, industry associations, labor organizations, and education and training providers to help multiple employers make education and training more affordable and accelerate the expansion of programs under the national apprenticeship system nationwide;(ii)assisting employers in expanding programs, starting new programs, and working together to create a pipeline of skilled workers;(iii)increasing the participation and completion of nontraditional apprenticeship populations in programs under the national apprenticeship system, which may include—(I)supporting the development, implementation, and scaling of plans and practices; and(II)identifying, developing, and disseminating effective program tools and strategies;(iv)providing national activities to increase awareness and access to programs, including strategic marketing and outreach, technology improvements, and innovations that make it easier for employers to start programs and for individuals to connect with program opportunities;(v)developing and disseminating training or related instruction associated with the program or for curriculum improvements that align with the requirements of the program and learning assessments; or(vi)providing industry employees or potential employees with a clear understanding of future career paths and the skills needed to succeed, along with cost effective ways of acquiring those skills through youth apprenticeship, pre-apprenticeship, or apprenticeship programs.(B)Local intermediariesAn eligible entity that receives funds under section 201(a)(1)(C)(ii) may use such funds to carry out activities at a local or regional level to support the promotion and expansion of programs under the national apprenticeship system, which may include—(i)providing training or related instruction associated with the programs or for curriculum improvements that align with the requirements of the programs and learning assessments;(ii)engaging with local education and training providers to support related instruction aligned with the needs of high-skill, high-wage, or in-demand industry sectors and occupations, and to the extent practicable, support the provision of academic credit for related instruction;(iii)providing services, including business engagement, classroom instruction, and development of partnerships with organizations that assist program participants in accessing supportive services (which may include the 12-month period after the conclusion of the other activities in the youth apprenticeship and pre-apprenticeship programs involved); (iv)providing technical assistance on the registration process for a sponsor of a youth apprenticeship, pre-apprenticeship, or apprenticeship program;(v)connecting businesses, labor organizations, or joint labor-management organizations with education and training providers to develop related instruction to complement the on-the-job learning portion of a youth apprenticeship, pre-apprenticeship, or apprenticeship program;(vi)providing training to employees to serve as on-the-job trainers or mentors to program participants; and(vii)providing career exposure, career planning, and career awareness activities.(4)Educational alignment grantsAn eligible entity that receives funds under section 201(a)(1)(D) shall use such funds to strengthen alignment between programs under the national apprenticeship system and education and training providers with secondary and postsecondary education systems, including degree and credential requirements, which may include— (A)creating and aligning the related instruction to requirements for a high school diploma or an associate’s or bachelor’s degree, including through—(i)dual enrollment and credit articulation for youth apprenticeship programs;(ii)articulation agreements; or(iii)credit transfer agreements;(B)creating or expanding career pathways aligned with pre-apprenticeship, youth apprenticeship, or apprenticeship programs;(C)providing professional development for teachers, career guidance and academic counselors, school leaders, administrators, specialized instructional support personnel, and paraprofessionals to build an understanding of opportunities in the national apprenticeship system available to students and to incorporate such opportunities into academic content and offerings;(D)offering prior learning assessments, which may include credit for prior learning to grant advanced standing in a program under the national apprenticeship system and credit towards an associate’s or bachelor’s degree;(E)maintaining a connection between a pre-apprenticeship or youth apprenticeship program and an apprenticeship program; and(F)providing training for instructors or mentors.203.Grant evaluations(a)Recipient reportsEach recipient of a grant under this section shall—(1)provide for an independent evaluation of the activities carried out under this title during the grant period;(2)provide for an annual report and for a final report at the conclusion of the grant period, which include—(A)a description of how the funds received through the grant were used and how the uses of funds aligned with the description in the application specified in section 201(e)(5)(C);(B)in the case of an eligible entity that is required to report data under section 131(b)(1), the data collected under such section for the grant period;(C)the total number of active program participants served by each of the grant programs;(D)the total number that obtained unsubsidized employment in a field related to the apprenticeable occupation;(E)the total number of program participants that completed the program in which they were enrolled;(F)the average time to completion for each program as compared to the program standards description under paragraphs (1) and (2) of section 123(b);(G)the average cost per participant during the most recent program year and the 3 preceding program years; (H)the percentage of participants who received support services; and(I)the disaggregation of performance data described in subparagraphs (A) through (H)—(i)by the program type (apprenticeship, youth apprenticeship, or pre-apprenticeship program) involved; and(ii)by race, ethnicity, sex, age, and membership in a population specified in section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)); and (3)submit each report under paragraph (2)—(A)to the registration agency; and(B)to the Administrator.(b)Administrator evaluations(1)In generalThe Administrator shall prepare—(A)not later than 36 months after the date of enactment of the National Apprenticeship Act of 2020, an interim evaluation on the activities carried out under grants awarded under this section; and(B)not later than 60 months after the date of enactment of the National Apprenticeship Act of 2020, a final evaluation containing the results of the grant activities.(2)ContentsSuch evaluations shall address, for the activities carried out under each grant awarded under this section, the general effectiveness of the activities in relation to their cost, including the extent to which the activities—(A)improve the participation in, retention in, and completion of youth apprenticeship, pre-apprenticeship, and apprenticeship programs by nontraditional apprenticeship populations;(B)to the extent feasible, increase the levels of total employment, of attainment of recognized postsecondary credentials, and of measurable skills, above the levels that would have existed in the absence of such activities; (C)respond to the needs reflected in State, regional, or local labor market data; (D)align with high-skill, high-wage, or in-demand industries or occupations; and(E)reach a wide variety of industry sectors and occupations;(3)Reports to CongressNot later than 60 days after the completion of the interim evaluation and the final evaluation described in this section, the Administrator shall submit to the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report summarizing the findings of the interim evaluations and a report summarizing the final evaluations.(4)Public accessThe Administrator shall make the interim and final reports available on a publicly accessible website not later than 60 days after the completion of the interim report and the final report.204.Grant appropriationsThere are authorized to be appropriated to carry out this title:(1)$400,000,000 for fiscal year 2021;(2)$500,000,000 for fiscal year 2022;(3)$600,000,000 for fiscal year 2023;(4)$700,000,000 for fiscal year 2024; and(5)$800,000,000 for fiscal year 2025..4.Conforming amendments(a)American Competitiveness and Workforce Improvement Act of 1998Section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 (29 U.S.C. 2916a) is repealed.(b)Immigration and Nationality ActSection 286(s)(2) of the Immigration and Nationality Act (8 U.S.C. 1356(s)(2)) is amended—(1)in the heading, by striking for job training and inserting for programs under the national apprenticeship system; and(2)by striking for demonstration programs and projects described in section 414(c) of the American Competitiveness and Workforce Improvement Act of 1998 and inserting to carry out title II of the National Apprenticeship Act.Passed the House of Representatives November 20, 2020.Cheryl L. Johnson,Clerk